                 Case 20-34020-KLP                           Doc 1             Filed 09/30/20 Entered 09/30/20 18:50:37                                     Desc Main
                                                                               Document Page 1 of 69
 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

                 Eastern District of Virginia

 Case number (If known):                              Chapter you are filing under:
                                                      ✔
                                                      ❑         Chapter 7
                                                      ❑         Chapter 11
                                                      ❑         Chapter 12
                                                      ❑         Chapter 13
                                                                                                                                                     ❑Check if this is an
                                                                                                                                                          amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                    04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint case—and in joint
cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer would be yes if either debtor owns
a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the
spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Identify Yourself

                                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
  1.   Your full name

       Write the name that is on your              Karen                                                             Micheal
       government-issued picture                   First name                                                       First name
       identification (for example, your           Burgess                                                           Alan
       driver’s license or passport).              Middle name                                                      Middle name

       Bring your picture identification to        Cairns                                                            Cairns
       your meeting with the trustee.              Last name                                                        Last name


                                                   Suffix (Sr., Jr, II, III)                                         Suffix (Sr., Jr, II, III)




  2.   All other names you have used
       in the last 8 years
                                                   First name                                                       First name
       Include your married or maiden
       names.                                      Middle name                                                      Middle name


                                                   Last name                                                        Last name




                                                   First name                                                       First name


                                                   Middle name                                                      Middle name


                                                   Last name                                                        Last name




  3.   Only the last 4 digits of your
                                                   xxx - xx - 0        4       4   3                                xxx - xx - 4         6       0    8
       Social Security number or
       federal Individual Taxpayer                 OR                                                               OR
       Identification number                       9xx - xx -                                                       9xx - xx -
       (ITIN)




Official Form 101                                                   Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
                Case 20-34020-KLP                   Doc 1         Filed 09/30/20 Entered 09/30/20 18:50:37                                       Desc Main
                                                                  Document Page 2 of 69
 Debtor 1            Karen               Burgess                      Cairns
 Debtor 2            Micheal             Alan                         Cairns                                             Case number (if known)
                     First Name          Middle Name                  Last Name


                                          About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):


  4.   Any business names and
       Employer Identification
                                          ✔I have not used any business names or EINs.
                                          ❑                                                                   ✔I have not used any business names or EINs.
                                                                                                              ❑
       Numbers (EIN) you have used
       in the last 8 years
                                          Business name                                                       Business name
       Include trade names and doing
       business as names
                                          Business name                                                       Business name


                                                       -                                                                   -
                                          EIN                                                                 EIN


                                                       -                                                                   -
                                          EIN                                                                 EIN




                                                                                                              If Debtor 2 lives at a different address:
  5.   Where you live
                                          3701 Layton Street
                                          Number             Street                                           Number            Street




                                          Fredericksburg, VA 22408
                                          City                                     State     ZIP Code         City                                     State     ZIP Code

                                          Spotsylvania
                                          County                                                              County

                                          If your mailing address is different from the one above, fill If Debtor 2's mailing address is different from yours, fill it
                                          it in here. Note that the court will send any notices to you at in here. Note that the court will send any notices to you at this
                                          this mailing address.                                           mailing address.


                                          Number             Street                                           Number            Street



                                          P.O. Box                                                            P.O. Box



                                          City                                     State     ZIP Code         City                                     State     ZIP Code




  6.   Why you are choosing this          Check one:                                                          Check one:
       district to file for bankruptcy
                                          ✔
                                          ❑      Over the last 180 days before filing this petition, I have   ✔
                                                                                                              ❑      Over the last 180 days before filing this petition, I have
                                                 lived in this district longer than in any other district.           lived in this district longer than in any other district.

                                          ❑      I have another reason. Explain.                              ❑      I have another reason. Explain.
                                                 (See 28 U.S.C. § 1408)                                              (See 28 U.S.C. § 1408)




Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                          page 2
               Case 20-34020-KLP                   Doc 1       Filed 09/30/20 Entered 09/30/20 18:50:37                                        Desc Main
                                                               Document Page 3 of 69
 Debtor 1            Karen               Burgess                  Cairns
 Debtor 2            Micheal             Alan                     Cairns                                               Case number (if known)
                    First Name           Middle Name                 Last Name


 Part 2: Tell the Court About Your Bankruptcy Case


                                         Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
  7.   The chapter of the Bankruptcy     (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       Code you are choosing to file
       under
                                         ✔
                                         ❑     Chapter 7
                                         ❑     Chapter 11
                                         ❑     Chapter 12
                                         ❑     Chapter 13



  8.   How you will pay the fee          ✔
                                         ❑   I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                             about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                             order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                             a pre-printed address.

                                         ❑   I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                             The Filing Fee in Installments (Official Form 103A).

                                         ❑   I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                             but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
                                             that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
                                             out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.




                                         ✔ No.
                                         ❑
  9.   Have you filed for bankruptcy
       within the last 8 years?          ❑Yes.     District                                          When                          Case number
                                                                                                            MM / DD / YYYY

                                                   District                                          When                          Case number
                                                                                                            MM / DD / YYYY

                                                   District                                          When                          Case number
                                                                                                            MM / DD / YYYY



                                         ✔ No.
                                         ❑
  10. Are any bankruptcy cases
       pending or being filed by a       ❑Yes.     Debtor                                                                       Relationship to you
       spouse who is not filing this
       case with you, or by a business             District                                      When                           Case number, if known
       partner, or by an affiliate?                                                                     MM / DD / YYYY


                                                   Debtor                                                                       Relationship to you

                                                   District                                      When                           Case number, if known
                                                                                                        MM / DD / YYYY



                                         ✔
                                         ❑   No.    Go to line 12.
  11. Do you rent your residence?
                                         ❑   Yes. Has your landlord obtained an eviction judgment against you?

                                                    ❑   No. Go to line 12.

                                                    ❑   Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part
                                                        of this bankruptcy petition.




Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 3
                Case 20-34020-KLP                        Doc 1        Filed 09/30/20 Entered 09/30/20 18:50:37                                    Desc Main
                                                                      Document Page 4 of 69
 Debtor 1             Karen                   Burgess                  Cairns
 Debtor 2             Micheal                 Alan                     Cairns                                             Case number (if known)
                      First Name              Middle Name               Last Name


 Part 3: Report About Any Businesses You Own as a Sole Proprietor

                                              ✔
                                              ❑   No. Go to Part 4.
  12. Are you a sole proprietor of any
      full- or part-time business?            ❑   Yes. Name and location of business

      A sole proprietorship is a business
      you operate as an individual, and is        Name of business, if any
      not a separate legal entity such as
      a corporation, partnership, or LLC.
                                                  Number           Street
      If you have more than one sole
      proprietorship, use a separate
      sheet and attach it to this petition.

                                                  City                                                       State         ZIP Code

                                                  Check the appropriate box to describe your business:

                                                  ❑      Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                  ❑      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                  ❑      Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                  ❑      Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                  ❑      None of the above




                                              If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to proceed
  13. Are you filing under Chapter 11         under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or you are
      of the Bankruptcy Code, and             choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations, cash-flow
      are you a small business debtor         statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      or a debtor as defined by 11
      U.S. C. § 1182(1)?                      ✔
                                              ❑   No.        I am not filing under Chapter 11.

      For a definition of small business      ❑   No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the
      debtor, see 11 U.S.C. § 101(51D).                      Bankruptcy Code.

                                              ❑   Yes.       I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy
                                                             Code, and I do not choose to proceed under Subchapter V of Chapter 11.

                                              ❑   Yes.       I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code,
                                                             and I choose to proceed under Subchapter V of Chapter 11.


 Part 4: Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

  14. Do you own or have any                  ✔
                                              ❑   No.
      property that poses or is
      alleged to pose a threat of             ❑   Yes.     What is the hazard?
      imminent and identifiable
      hazard to public health or
      safety? Or do you own any
      property that needs immediate
      attention?                                           If immediate attention is needed, why is it needed?
      For example, do you own
      perishable goods, or livestock that
      must be fed, or a building that
      needs urgent repairs?
                                                           Where is the property?
                                                                                    Number          Street




                                                                                      City                                                State               ZIP Code

Official Form 101                                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 4
                Case 20-34020-KLP                   Doc 1          Filed 09/30/20 Entered 09/30/20 18:50:37                                       Desc Main
                                                                   Document Page 5 of 69
 Debtor 1            Karen                Burgess                    Cairns
 Debtor 2            Micheal              Alan                       Cairns                                             Case number (if known)
                     First Name            Middle Name                Last Name


 Part 5: Explain Your Efforts to Receive a Briefing About Credit Counseling


  15. Tell the court whether you          About Debtor 1:                                                      About Debtor 2 (Spouse Only in a Joint Case):
      have received a briefing
      about credit counseling.

      The law requires that you           You must check one:                                                  You must check one:
                                          ✔                                                                    ✔
      receive a briefing about credit
      counseling before you file for      ❑    I received a briefing from an approved credit counseling        ❑    I received a briefing from an approved credit counseling
      bankruptcy. You must truthfully          agency within the 180 days before I filed this bankruptcy            agency within the 180 days before I filed this bankruptcy
      check one of the following               petition, and I received a certificate of completion.                petition, and I received a certificate of completion.
      choices. If you cannot do so, you        Attach a copy of the certificate and the payment plan, if            Attach a copy of the certificate and the payment plan, if
      are not eligible to file.                any, that you developed with the agency.                             any, that you developed with the agency.

      If you file anyway, the court can   ❑    I received a briefing from an approved credit counseling        ❑    I received a briefing from an approved credit counseling
      dismiss your case, you will lose         agency within the 180 days before I filed this bankruptcy            agency within the 180 days before I filed this bankruptcy
      whatever filing fee you paid, and        petition, but I do not have a certificate of completion.             petition, but I do not have a certificate of completion.
      your creditors can begin                 Within 14 days after you file this bankruptcy petition, you          Within 14 days after you file this bankruptcy petition, you
      collection activities again.             MUST file a copy of the certificate and payment plan, if             MUST file a copy of the certificate and payment plan, if
                                               any.                                                                 any.

                                          ❑    I certify that I asked for credit counseling services from an   ❑    I certify that I asked for credit counseling services from an
                                               approved agency, but was unable to obtain those services             approved agency, but was unable to obtain those services
                                               during the 7 days after I made my request, and exigent               during the 7 days after I made my request, and exigent
                                               circumstances merit a 30-day temporary waiver of the                 circumstances merit a 30-day temporary waiver of the
                                               requirement.                                                         requirement.
                                               To ask for a 30-day temporary waiver of the requirement,             To ask for a 30-day temporary waiver of the requirement,
                                               attach a separate sheet explaining what efforts you made             attach a separate sheet explaining what efforts you made
                                               to obtain the briefing, why you were unable to obtain it             to obtain the briefing, why you were unable to obtain it
                                               before you filed for bankruptcy, and what exigent                    before you filed for bankruptcy, and what exigent
                                               circumstances required you to file this case.                        circumstances required you to file this case.

                                               Your case may be dismissed if the court is dissatisfied              Your case may be dismissed if the court is dissatisfied
                                               with your reasons for not receiving a briefing before you            with your reasons for not receiving a briefing before you
                                               filed for bankruptcy.                                                filed for bankruptcy.

                                               If the court is satisfied with your reasons, you must still          If the court is satisfied with your reasons, you must still
                                               receive a briefing within 30 days after you file.                    receive a briefing within 30 days after you file.
                                               You must file a certificate from the approved agency,                You must file a certificate from the approved agency,
                                               along with a copy of the payment plan you developed, if              along with a copy of the payment plan you developed, if
                                               any. If you do not do so, your case may be dismissed.                any. If you do not do so, your case may be dismissed.

                                               Any extension of the 30-day deadline is granted only for             Any extension of the 30-day deadline is granted only for
                                               cause and is limited to a maximum of 15 days.                        cause and is limited to a maximum of 15 days.

                                          ❑    I am not required to receive a briefing about credit            ❑    I am not required to receive a briefing about credit
                                               counseling because of:                                               counseling because of:
                                               ❑    Incapacity. I have a mental illness or a mental                 ❑    Incapacity. I have a mental illness or a mental
                                                                deficiency that makes me incapable                                   deficiency that makes me incapable
                                                                of realizing or making rational                                      of realizing or making rational
                                                                decisions about finances.                                            decisions about finances.
                                               ❑    Disability.   My physical disability causes me to               ❑    Disability.   My physical disability causes me to
                                                                  be unable to participate in a briefing                               be unable to participate in a briefing
                                                                  in person, by phone, or through the                                  in person, by phone, or through the
                                                                  internet, even after I reasonably tried                              internet, even after I reasonably tried
                                                                  to do so.                                                            to do so.
                                               ❑    Active duty. I am currently on active military duty in          ❑    Active duty. I am currently on active military duty in
                                                                 a military combat zone.                                              a military combat zone.

                                               If you believe you are not required to receive a briefing            If you believe you are not required to receive a briefing
                                               about credit counseling, you must file a motion for waiver           about credit counseling, you must file a motion for waiver
                                               of credit counseling with the court.                                 of credit counseling with the court.




Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 5
               Case 20-34020-KLP                     Doc 1         Filed 09/30/20 Entered 09/30/20 18:50:37                                       Desc Main
                                                                   Document Page 6 of 69
 Debtor 1            Karen                  Burgess                   Cairns
 Debtor 2            Micheal                Alan                      Cairns                                              Case number (if known)
                     First Name             Middle Name               Last Name


 Part 6: Answer These Questions for Reporting Purposes


  16. What kind of debts do you               16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by
      have?                                        an individual primarily for a personal, family, or household purpose.”
                                                     ❑    No. Go to line 16b.
                                                     ✔
                                                     ❑    Yes. Go to line 17.

                                              16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money for a
                                                   business or investment or through the operation of the business or investment.
                                                     ❑    No. Go to line 16c.
                                                     ❑    Yes. Go to line 17.

                                              16c. State the type of debts you owe that are not consumer debts or business debts.



  17. Are you filing under Chapter 7?          ❑     No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after any           ✔
                                               ❑     Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
      exempt property is excluded and                     expenses are paid that funds will be available to distribute to unsecured creditors?
      administrative expenses are paid                        ✔
                                                              ❑    No
      that funds will be available for                        ❑    Yes
      distribution to unsecured
      creditors?

  18. How many creditors do you                 ✔
                                                ❑    1-49           ❑    1,000-5,000           ❑     25,001-50,000 ❑ 50,000-100,000 ❑ More than 100,000
      estimate that you owe?                    ❑    50-99          ❑    5,001-10,000
                                                ❑    100-199        ❑    10,001-25,000
                                                ❑    200-999


  19. How much do you estimate your             ❑    $0-$50,000                        ❑    $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
      assets to be worth?                       ❑    $50,001-$100,000                  ❑    $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
                                                ✔
                                                ❑    $100,001-$500,000                 ❑    $50,000,001-$100 million                  ❑    $10,000,000,001-$50 billion
                                                ❑    $500,001-$1 million               ❑    $100,000,001-$500 million                 ❑    More than $50 billion


  20. How much do you estimate your             ❑    $0-$50,000                        ❑    $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
      liabilities to be?                        ❑    $50,001-$100,000                  ❑    $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
                                                ✔
                                                ❑    $100,001-$500,000                 ❑    $50,000,001-$100 million                  ❑    $10,000,000,001-$50 billion
                                                ❑    $500,001-$1 million               ❑    $100,000,001-$500 million                 ❑    More than $50 billion

 Part 7: Sign Below


  For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United States
                                  Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.
                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I have
                                  obtained and read the notice required by 11 U.S.C. § 342(b).
                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
                                  can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                    ✘ /s/ Karen Burgess Cairns                                          ✘ /s/ Micheal Alan Cairns
                                         Karen Burgess Cairns, Debtor 1                                      Micheal Alan Cairns, Debtor 2
                                         Executed on 09/30/2020                                              Executed on 09/30/2020
                                                         MM/ DD/ YYYY                                                        MM/ DD/ YYYY




Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                          page 6
               Case 20-34020-KLP                   Doc 1         Filed 09/30/20 Entered 09/30/20 18:50:37                                     Desc Main
                                                                 Document Page 7 of 69
 Debtor 1            Karen                  Burgess                Cairns
 Debtor 2            Micheal                Alan                   Cairns                                             Case number (if known)
                     First Name             Middle Name             Last Name



   For your attorney, if you are             I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
   represented by one                        under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for
                                             which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and,
   If you are not represented by an          in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules
   attorney, you do not need to file this    filed with the petition is incorrect.
   page.

                                              ✘ /s/ Martin C. Conway                                                   Date 09/30/2020
                                                                                                                             MM / DD / YYYY
                                                  Signature of Attorney for Debtor



                                                  Martin C. Conway
                                                 Printed name

                                                 Conway Law Group, PC
                                                 Firm name

                                                 12934 Harbor Drive Suite 107
                                                 Number      Street



                                                  Woodbridge                                                         VA       22192
                                                 City                                                                State    ZIP Code



                                                 Contact phone (855) 848-3011                        Email address martin@conwaylegal.com


                                                 34334                                                               VA
                                                 Bar number                                                          State




Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 7
                     Case 20-34020-KLP                                Doc 1            Filed 09/30/20 Entered 09/30/20 18:50:37                                                        Desc Main
                                                                                       Document Page 8 of 69
 Fill in this information to identify your case and this filing:

  Debtor 1                          Karen                        Burgess                    Cairns
                                   First Name                   Middle Name                Last Name

  Debtor 2                          Micheal                      Alan                       Cairns
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                           Eastern District of Virginia
                                                                                                                                                                                   ❑   Check if this is an
  Case number                                                                                                                                                                          amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ❑ No. Go to Part 2.
      ✔ Yes. Where is the property?
      ❑
      1.1     3701 Layton Street                                              What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
              description
                                                                             ✔ Single-family home
                                                                             ❑                                                                             amount of any secured claims on Schedule D: Creditors

                                                                             ❑ Duplex or multi-unit building
                                                                                                                                                           Who Have Claims Secured by Property.

                                                                             ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
               Fredericksburg, VA 22408                                      ❑ Land                                                                                    $298,585.00                    $298,585.00
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
              Spotsylvania
              County
                                                                             ❑ Other                                                                     estate), if known.
                                                                              Who has an interest in the property? Check one.
                                                                                                                                                          Tenants by the entirety with common law right of
                                                                             ❑ Debtor 1 only                                                              survivorship
                                                                             ❑ Debtor 2 only
                                                                             ✔ Debtor 1 and Debtor 2 only
                                                                             ❑                                                                            ❑ Check if this is community property
                                                                             ❑ At least one of the debtors and another                                        (see instructions)

                                                                             Source of Value:
                                                                             Zillow
 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜            $298,585.00




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                         page 1
                    Case 20-34020-KLP                   Doc 1          Filed 09/30/20 Entered 09/30/20 18:50:37                               Desc Main
                                                                       Document Page 9 of 69
 Debtor 1               Karen                  Burgess                   Cairns
 Debtor 2               Micheal                Alan                      Cairns                                        Case number (if known)
                        First Name               Middle Name              Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
       ❑ No
       ✔ Yes
       ❑
       3.1 Make:                          Toyota               Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put the

                                          Corolla              ❑ Debtor 1 only                                     amount of any secured claims on Schedule D: Creditors

                                                               ❑ Debtor 2 only
            Model:                                                                                                 Who Have Claims Secured by Property.

                                          2015                 ✔ Debtor 1 and Debtor 2 only
                                                               ❑                                                  Current value of the          Current value of the
                                                               ❑ At least one of the debtors and another
            Year:
                                                                                                                  entire property?              portion you own?
                                          48758
            Approximate mileage:                                                                                                  $8,800.00                  $8,800.00

            Other information:                                 ❑Check if this is community property (see
                                                                  instructions)




      If you own or have more than one, list here:

       3.2 Make:                          Chevrolet            Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put the

                                          Silverado            ❑ Debtor 1 only                                     amount of any secured claims on Schedule D: Creditors

                                                               ❑ Debtor 2 only
            Model:                                                                                                 Who Have Claims Secured by Property.

                                          2003                 ✔ Debtor 1 and Debtor 2 only
                                                               ❑                                                  Current value of the          Current value of the
                                                               ❑ At least one of the debtors and another
            Year:
                                                                                                                  entire property?              portion you own?
                                          191133
            Approximate mileage:                                                                                                  $2,675.00                  $2,675.00

            Other information:                                 ❑Check if this is community property (see
                                                                  instructions)




       3.3 Make:                          Subaru               Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put the

                                          Outback              ❑ Debtor 1 only                                     amount of any secured claims on Schedule D: Creditors

                                                               ❑ Debtor 2 only
            Model:                                                                                                 Who Have Claims Secured by Property.

                                          2013                 ✔ Debtor 1 and Debtor 2 only
                                                               ❑                                                  Current value of the          Current value of the
                                                               ❑ At least one of the debtors and another
            Year:
                                                                                                                  entire property?              portion you own?
                                          92813
            Approximate mileage:                                                                                                  $7,625.00                  $7,625.00

            Other information:                                 ❑Check if this is community property (see
                                                                  instructions)




 4.     Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
        Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
         ✔ No
         ❑
         ❑ Yes


Official Form 106A/B                                                               Schedule A/B: Property                                                   page 2
                    Case 20-34020-KLP                                 Doc 1            Filed 09/30/20 Entered 09/30/20 18:50:37                                                   Desc Main
                                                                                      Document Page 10 of 69
 Debtor 1                   Karen                         Burgess                          Cairns
 Debtor 2                   Micheal                       Alan                             Cairns                                                             Case number (if known)
                            First Name                    Middle Name                       Last Name



 5.    Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
       you have attached for Part 2. Write that number here.........................................................................................................               ➜              $19,100.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                    Current value of the
                                                                                                                                                                                       portion you own?
                                                                                                                                                                                       Do not deduct secured
                                                                                                                                                                                       claims or exemptions.

 6.    Household goods and furnishings
       Examples:       Major appliances, furniture, linens, china, kitchenware

       ❑ No
       ✔ Yes. Describe........
       ❑
                                               See Attached.
                                                                                                                                                                                                    $3,090.00


 7. Electronics
       Examples:       Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                       electronic devices including cell phones, cameras, media players, games

       ❑ No
       ✔ Yes. Describe........
       ❑
                                               Electronics: 5 TVs, 6 DVD players, stereo and 500 DVDs.                                                                                              $2,715.00



 8.    Collectibles of value
       Examples:       Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                       stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                Collectibles of value: Wooden Armoire, Vanity (wood), Pedal sewing machine and cast iron skillet.                                                     $880.00



 9. Equipment for sports and hobbies
       Examples:       Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                       carpentry tools; musical instruments

       ❑ No
       ✔ Yes. Describe........
       ❑
                                               Fishing pole, shovel, rake, garden rake, screwdriver, hammer, axe, paperback books, kid books and
                                               historical books
                                                                                                                                                                                                      $500.00



 10.    Firearms
        Examples:        Pistols, rifles, shotguns, ammunition, and related equipment

        ❑ No
        ✔ Yes. Describe........
        ❑
                                               Firearms: Remington 870 20 guage and Knight MK85                                                                                                       $525.00



 11.    Clothes
        Examples:        Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                Clothes                                                                                                                                               $400.00




Official Form 106A/B                                                                                     Schedule A/B: Property                                                                    page 3
                     Case 20-34020-KLP                                         Doc 1               Filed 09/30/20 Entered 09/30/20 18:50:37                                                            Desc Main
                                                                                                  Document Page 11 of 69
 Debtor 1                     Karen                              Burgess                                Cairns
 Debtor 2                     Micheal                            Alan                                   Cairns                                                                     Case number (if known)
                              First Name                         Middle Name                            Last Name



 12.   Jewelry
       Examples:           Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                     See Attached.
                                                                                                                                                                                                                         $3,650.00



 13.   Non-farm animals
       Examples:           Dogs, cats, birds, horses
       ✔ No
       ❑
       ❑ Yes. Describe........

 14.   Any other personal and household items you did not already list, including any health aids you did not list

       ✔ No
       ❑
       ❑ Yes. Describe........

 15.   Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here........................................................................................................................................➜                                     $11,760.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                               Current value of the
                                                                                                                                                                                                            portion you own?
                                                                                                                                                                                                            Do not deduct secured
                                                                                                                                                                                                            claims or exemptions.


 16.   Cash
       Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
       ✔ No
       ❑
       ❑ Yes........................................................................................................................................................   Cash..............



 17.   Deposits of money
       Examples:           Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                           similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                                                Institution name:



       17.1. Checking account:                                   Navy Federal Credit Union account ending with 4712                                                                           $0.00



       17.2. Checking account:                                   Carter account ending with 3406                                                                                            $500.00


       17.3. Savings account:                                    Carter Bank account ending 3420                                                                                             $33.69




Official Form 106A/B                                                                                                    Schedule A/B: Property                                                                          page 4
                   Case 20-34020-KLP                       Doc 1      Filed 09/30/20 Entered 09/30/20 18:50:37                                  Desc Main
                                                                     Document Page 12 of 69
 Debtor 1                 Karen                  Burgess                Cairns
 Debtor 2                 Micheal                Alan                   Cairns                                             Case number (if known)
                          First Name             Middle Name             Last Name



       17.4. Savings account:                    Navy Federal Credit Union account ending with 9445                                     $0.00



       17.5. Certificates of deposit:


       17.6. Other financial account:


       17.7. Other financial account:


       17.8. Other financial account:


       17.9. Other financial account:


 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
       Institution or issuer name:




 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Name of entity:                                                                    % of ownership:




 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Issuer name:




 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
       ✔ No
       ❑
       ❑ Yes. List each account
            separately.
       Type of account:                Institution name:



Official Form 106A/B                                                               Schedule A/B: Property                                                   page 5
                   Case 20-34020-KLP                          Doc 1    Filed 09/30/20 Entered 09/30/20 18:50:37                           Desc Main
                                                                      Document Page 13 of 69
 Debtor 1                 Karen                     Burgess             Cairns
 Debtor 2                 Micheal                   Alan                Cairns                                        Case number (if known)
                          First Name                Middle Name         Last Name



       401(k) or similar plan:


       Pension plan:


       IRA:


       Retirement account:


       Keogh:


       Additional account:


 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others
       ✔ No
       ❑
       ❑ Yes.....................
                                    Institution name or individual:

       Electric:


       Gas:


       Heating oil:


       Security deposit on rental unit:


       Prepaid rent:


       Telephone:


       Water:


       Rented furniture:


       Other:


 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
       Issuer name and description:




Official Form 106A/B                                                             Schedule A/B: Property                                               page 6
                  Case 20-34020-KLP                     Doc 1        Filed 09/30/20 Entered 09/30/20 18:50:37                                Desc Main
                                                                    Document Page 14 of 69
 Debtor 1                 Karen                Burgess                 Cairns
 Debtor 2                 Micheal              Alan                    Cairns                                           Case number (if known)
                          First Name            Middle Name             Last Name



 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
       Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):




 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:       Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:       Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                       professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                                   Current value of the
                                                                                                                                                 portion you own?
                                                                                                                                                 Do not deduct secured
                                                                                                                                                 claims or exemptions.


 28.   Tax refunds owed to you

       ✔ No
       ❑
       ❑ Yes.      Give specific information about                                                                        Federal:
                   them, including whether you
                   already filed the returns and the                                                                      State:
                   tax years.......................
                                                                                                                          Local:



 29.   Family support
       Examples:       Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement




Official Form 106A/B                                                              Schedule A/B: Property                                                    page 7
                 Case 20-34020-KLP                       Doc 1        Filed 09/30/20 Entered 09/30/20 18:50:37                                          Desc Main
                                                                     Document Page 15 of 69
 Debtor 1              Karen                    Burgess                 Cairns
 Debtor 2              Micheal                  Alan                    Cairns                                               Case number (if known)
                       First Name               Middle Name              Last Name



       ✔ No
       ❑
       ❑ Yes.    Give specific information..........
                                                                                                                                Alimony:

                                                                                                                                  Maintenance:

                                                                                                                                Support:

                                                                                                                                  Divorce settlement:

                                                                                                                                Property settlement:


 30.   Other amounts someone owes you
       Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                     Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 31.   Interests in insurance policies
       Examples:     Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔ No
       ❑
       ❑ Yes.    Name the insurance company
                                                           Company name:                                           Beneficiary:                          Surrender or refund value:
                 of each policy and list its value....




 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:     Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.    Describe each claim................




 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.    Describe each claim................




Official Form 106A/B                                                               Schedule A/B: Property                                                               page 8
                    Case 20-34020-KLP                                  Doc 1             Filed 09/30/20 Entered 09/30/20 18:50:37                                                     Desc Main
                                                                                        Document Page 16 of 69
 Debtor 1                   Karen                         Burgess                            Cairns
 Debtor 2                   Micheal                       Alan                               Cairns                                                               Case number (if known)
                           First Name                      Middle Name                       Last Name



 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                             $558.69



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ✔No. Go to Part 6.
       ❑
       ❑Yes. Go to line 38.
                                                                                                                                                                                           Current value of the
                                                                                                                                                                                           portion you own?
                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                           claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ✔ No
       ❑
       ❑ Yes. Describe........

 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........
       Name of entity:                                                                                               % of ownership:

                                                                                                                                            %




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                     page 9
                    Case 20-34020-KLP                                  Doc 1            Filed 09/30/20 Entered 09/30/20 18:50:37                                                      Desc Main
                                                                                       Document Page 17 of 69
 Debtor 1                   Karen                         Burgess                           Cairns
 Debtor 2                   Micheal                       Alan                              Cairns                                                                Case number (if known)
                           First Name                      Middle Name                       Last Name



 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........




 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                                $0.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                                           Current value of the
                                                                                                                                                                                           portion you own?
                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                           claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                    page 10
                    Case 20-34020-KLP                                     Doc 1             Filed 09/30/20 Entered 09/30/20 18:50:37                                                           Desc Main
                                                                                           Document Page 18 of 69
 Debtor 1                    Karen                           Burgess                             Cairns
 Debtor 2                    Micheal                         Alan                                Cairns                                                                  Case number (if known)
                            First Name                       Middle Name                          Last Name



 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                                $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:          Season tickets, country club membership

       ❑ No
       ✔ Yes. Give specific
       ❑                                          Any interest in property, (including but not limited to tax refunds, lottery winnings, garnished wages,
                                                                                                                                                                                                              $1.00

            information.............              garnished accounts, preferences, personal injury proceeds), that the Debtor(s) acquires or becomes
                                                  entitled to acquire within 180 days of the filing of his/her petition in bankruptcy by bequest, devise or
                                                  inheritance; as a result of a property settlement agreement; or of a divorce decree; or as a beneficiary of a
                                                  life insurance policy or of a death benefit plan.


 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                                 $1.00



 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                    $298,585.00


 56.   Part 2: Total vehicles, line 5                                                                                        $19,100.00


 57.   Part 3: Total personal and household items, line 15                                                                   $11,760.00


 58.   Part 4: Total financial assets, line 36                                                                                    $558.69


 59.   Part 5: Total business-related property, line 45                                                                              $0.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                                     $0.00


 61.   Part 7: Total other property not listed, line 54                                                +                             $1.00


 62.   Total personal property. Add lines 56 through 61..............                                                        $31,419.69             Copy personal property total➜          +         $31,419.69




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                                   $330,004.69




Official Form 106A/B                                                                                            Schedule A/B: Property                                                                  page 11
               Case 20-34020-KLP               Doc 1      Filed 09/30/20 Entered 09/30/20 18:50:37                           Desc Main
                                                         Document Page 19 of 69

 Debtor 1              Karen          Burgess               Cairns
 Debtor 2              Micheal        Alan                  Cairns                                       Case number (if known)
                       First Name       Middle Name          Last Name



                                                      SCHEDULE A/B: PROPERTY
                                                               Continuation Page

 6.   Household goods and furnishings
      Household goods and furnishings: Civil War prints and Gone with the Wind print.                                                     $550.00
      Household goods and furnishings: Kitchen/dining room table, 8 chairs, dishes, utensils, 30 cookware, clothes                       $2,540.00
      washer and dryer; Living/family room 5 tables, 3 sofas, 3 chairs and 4 lamps; Bedroom beds (5), 5 dressers, 2
      sewing machines, 2 vacuums, 46 sheets, towels and blankets, 5 lamps and 2 clocks; Bedroo

 12. Jewelry
       Watch and costume jewelry                                                                                                          $450.00
       Wedding/engagement jewelry                                                                                                        $3,200.00

 17. Deposits of money
      Savings account:                                                                                                                     $25.00
      Navy Federal Credit Union account ending with 5015




Official Form 106A/B                                                  Schedule A/B: Property
                 Case 20-34020-KLP                    Doc 1         Filed 09/30/20 Entered 09/30/20 18:50:37                              Desc Main
                                                                   Document Page 20 of 69
 Fill in this information to identify your case:

  Debtor 1                    Karen                Burgess             Cairns
                              First Name           Middle Name         Last Name

  Debtor 2                    Micheal              Alan                Cairns
  (Spouse, if filing)         First Name           Middle Name         Last Name

  United States Bankruptcy Court for the:                         Eastern District of Virginia

  Case number                                                                                                                         ❑   Check if this is an
  (if known)                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                       04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ✔ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ❑
      ❑ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on               Current value of the       Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from        Check only one box for each exemption.
                                                             Schedule A/B

                                                                                        ✔
 Brief description:
 3701 Layton Street Fredericksburg, VA 22408                             $298,585.00
                                                                                        ❑               $94,538.00               11 U.S.C. § 522(b)(3)(B)
                                                                                        ❑   100% of fair market value, up to
 Line from                                                                                  any applicable statutory limit
 Schedule A/B:          1.1
                                                                                        ✔
                                                                                        ❑               $50,000.00               Va. Code Ann. § 34-4
                                                                                        ❑   100% of fair market value, up to
                                                                                            any applicable statutory limit


                                                                                        ✔
 Brief description:
 2015 Toyota Corolla                                                       $8,800.00
                                                                                        ❑                $1,947.00               Va. Code Ann. § 34-26(8)
                                                                                        ❑   100% of fair market value, up to
 Line from                                                                                  any applicable statutory limit
 Schedule A/B:          3.1




Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                                   page 1 of 5
                Case 20-34020-KLP                     Doc 1         Filed 09/30/20 Entered 09/30/20 18:50:37                                    Desc Main
                                                                   Document Page 21 of 69
 Debtor 1             Karen                  Burgess                   Cairns
 Debtor 2             Micheal                Alan                      Cairns                                               Case number (if known)
                      First Name             Middle Name               Last Name


 Part 2: Additional Page


 3.   Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes




Official Form 106C                                              Schedule C: The Property You Claim as Exempt                                                page 2 of 5
                 Case 20-34020-KLP                   Doc 1      Filed 09/30/20 Entered 09/30/20 18:50:37                                Desc Main
                                                               Document Page 22 of 69
 Debtor 1             Karen                Burgess                Cairns
 Debtor 2             Micheal              Alan                   Cairns                                            Case number (if known)
                      First Name           Middle Name             Last Name


 Part 2: Additional Page

 Brief description of the property and line on            Current value of the       Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                    portion you own
                                                          Copy the value from        Check only one box for each exemption.
                                                          Schedule A/B

                                                                                     ✔
 Brief description:
 2003 Chevrolet Silverado                                              $2,675.00
                                                                                     ❑                $2,675.00                 Va. Code Ann. § 34-26(8)
                                                                                     ❑   100% of fair market value, up to
 Line from                                                                               any applicable statutory limit
 Schedule A/B:        3.2


                                                                                     ✔
 Brief description:
 2013 Subaru Outback                                                   $7,625.00
                                                                                     ❑                $7,378.00                 Va. Code Ann. § 34-26(8)
                                                                                     ❑   100% of fair market value, up to
 Line from                                                                               any applicable statutory limit
 Schedule A/B:        3.3


                                                                                     ✔
 Brief description:
 Household goods and furnishings: Civil War prints                         $550.00
                                                                                     ❑                 $550.00                  Va. Code Ann. § 34-26(4a)

 and Gone with the Wind print.                                                       ❑   100% of fair market value, up to
                                                                                         any applicable statutory limit
 Line from
 Schedule A/B:         6


                                                                                     ✔
 Brief description:
 Household goods and furnishings: Kitchen/dining                       $2,540.00
                                                                                     ❑                $2,540.00                 Va. Code Ann. § 34-26(4a)

 room table, 8 chairs, dishes, utensils, 30 cookware,                                ❑   100% of fair market value, up to
 clothes washer and dryer; Living/family room 5 tables,                                  any applicable statutory limit
 3 sofas, 3 chairs and 4 lamps; Bedroom beds (5), 5
 dressers, 2 sewing machines, 2 vacuums, 46 sheets,
 towels and blankets, 5 lamps and 2 clocks; Bedroo

 Line from
 Schedule A/B:         6


                                                                                     ✔
 Brief description:
 Electronics: 5 TVs, 6 DVD players, stereo and 500                     $2,715.00
                                                                                     ❑                $2,715.00                 Va. Code Ann. § 34-26(4a)

 DVDs.                                                                               ❑   100% of fair market value, up to
                                                                                         any applicable statutory limit
 Line from
 Schedule A/B:         7


                                                                                     ✔
 Brief description:
 Collectibles of value: Wooden Armoire, Vanity (wood),                     $880.00
                                                                                     ❑                 $880.00                  Va. Code Ann. § 34-26(2)

 Pedal sewing machine and cast iron skillet.                                         ❑   100% of fair market value, up to
                                                                                         any applicable statutory limit
 Line from
 Schedule A/B:         8


                                                                                     ✔
 Brief description:
 Fishing pole, shovel, rake, garden rake, screwdriver,                     $500.00
                                                                                     ❑                 $500.00                  Va. Code Ann. § 34-4

 hammer, axe, paperback books, kid books and                                         ❑   100% of fair market value, up to
 historical books                                                                        any applicable statutory limit

 Line from
 Schedule A/B:         9


Official Form 106C                                          Schedule C: The Property You Claim as Exempt                                                    page 3 of 5
                 Case 20-34020-KLP               Doc 1        Filed 09/30/20 Entered 09/30/20 18:50:37                                Desc Main
                                                             Document Page 23 of 69
 Debtor 1             Karen              Burgess                Cairns
 Debtor 2             Micheal            Alan                   Cairns                                            Case number (if known)
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the       Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from        Check only one box for each exemption.
                                                        Schedule A/B


                                                                                   ✔
 Brief description:
 Firearms: Remington 870 20 guage and Knight MK85                        $525.00
                                                                                   ❑                 $525.00                  Va. Code Ann. § 34-26(4b)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        10


                                                                                   ✔
 Brief description:
 Clothes                                                                 $400.00
                                                                                   ❑                 $400.00                  Va. Code Ann. § 34-26(4)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        11


                                                                                   ✔
 Brief description:
 Watch and costume jewelry                                               $450.00
                                                                                   ❑                 $450.00                  Va. Code Ann. § 34-4
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        12


                                                                                   ✔
 Brief description:
 Wedding/engagement jewelry                                          $3,200.00
                                                                                   ❑                $3,200.00                 Va. Code Ann. § 34-26(1a)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        12


                                                                                   ✔
 Brief description:
 Navy Federal Credit Union account ending with 4712                        $0.00
                                                                                   ❑                  $0.00                   Va. Code Ann. § 34-4

 Checking account                                                                  ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit
 Line from
 Schedule A/B:        17


                                                                                   ✔
 Brief description:
 Navy Federal Credit Union account ending with 9445                        $0.00
                                                                                   ❑                  $0.00                   Va. Code Ann. § 34-4

 Savings account                                                                   ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit
 Line from
 Schedule A/B:        17


                                                                                   ✔
 Brief description:
 Carter account ending with 3406                                         $500.00
                                                                                   ❑                 $500.00                  Va. Code Ann. § 34-4

 Checking account                                                                  ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit
 Line from
 Schedule A/B:        17




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                    page 4 of 5
                 Case 20-34020-KLP                   Doc 1       Filed 09/30/20 Entered 09/30/20 18:50:37                               Desc Main
                                                                Document Page 24 of 69
 Debtor 1             Karen                 Burgess                Cairns
 Debtor 2             Micheal               Alan                   Cairns                                           Case number (if known)
                      First Name            Middle Name             Last Name


 Part 2: Additional Page

 Brief description of the property and line on             Current value of the      Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                     portion you own
                                                           Copy the value from       Check only one box for each exemption.
                                                           Schedule A/B

                                                                                     ✔
 Brief description:
 Navy Federal Credit Union account ending with 5015                         $25.00
                                                                                     ❑                 $25.00                   Va. Code Ann. § 34-4

 Savings account                                                                     ❑   100% of fair market value, up to
                                                                                         any applicable statutory limit
 Line from
 Schedule A/B:        17


                                                                                     ✔
 Brief description:
 Any interest in property, (including but not limited to                     $1.00
                                                                                     ❑                  $1.00                   Va. Code Ann. § 34-4

 tax refunds, lottery winnings, garnished wages,                                     ❑   100% of fair market value, up to
 garnished accounts, preferences, personal injury                                        any applicable statutory limit
 proceeds), that the Debtor(s) acquires or becomes
 entitled to acquire within 180 days of the filing of
 his/her petition in bankruptcy by bequest, devise or
 inheritance; as a result of a property settlement
 agreement; or of a divorce decree; or as a beneficiary
 of a life insurance policy or of a death benefit plan.

 Line from
 Schedule A/B:        53




Official Form 106C                                           Schedule C: The Property You Claim as Exempt                                                   page 5 of 5
                  Case 20-34020-KLP                         Doc 1          Filed 09/30/20 Entered 09/30/20 18:50:37                                         Desc Main
                                                                          Document Page 25 of 69
 Fill in this information to identify your case:

  Debtor 1                       Karen                   Burgess               Cairns
                                 First Name              Middle Name          Last Name

  Debtor 2                       Micheal                 Alan                  Cairns
  (Spouse, if filing)            First Name              Middle Name          Last Name

  United States Bankruptcy Court for the:                               Eastern District of Virginia

  Case number                                                                                                                                           ❑    Check if this is an
  (if known)                                                                                                                                                 amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ❑No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for            Column A               Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much           Amount of claim        Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                                Do not deduct the      that supports         portion
                                                                                                                            value of collateral.   this claim            If any
 2.1 Bayview Financial Loan                                  Describe the property that secures the claim:                         $192,913.00           $298,585.00                 $0.00
        Creditor's Name
                                                                3701 Layton Street Fredericksburg, VA 22408
         Attn: Bankruptcy Dept
         4425 Ponce de Leon Blvd. 5th Floor
        Number          Street
                                                             As of the date you file, the claim is: Check all that apply.

         Coral Gables, FL 33146                              ❑Contingent
        City                      State       ZIP Code       ❑Unliquidated
        Who owes the debt? Check one.                        ❑Disputed
        ❑Debtor 1 only                                       Nature of lien. Check all that apply.
        ❑Debtor 2 only                                       ❑An agreement you made (such as mortgage or
        ✔ Debtor 1 and Debtor 2 only
        ❑                                                        secured car loan)
        ❑At least one of the debtors and another             ❑Statutory lien (such as tax lien, mechanic's lien)
        ❑Check if this claim relates to a                    ❑Judgment lien from a lawsuit
           community debt
                                                             ❑Other (including a right to offset)
        Date debt was incurred
        11/1/2012                                            Last 4 digits of account number 6            8   7    0

         Remarks: Mortgage



         Add the dollar value of your entries in Column A on this page. Write that number here:                                           $192,913.00




Official Form 106D                                              Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 2
               Case 20-34020-KLP                   Doc 1           Filed 09/30/20 Entered 09/30/20 18:50:37                                        Desc Main
                                                                  Document Page 26 of 69
 Debtor 1              Karen               Burgess                    Cairns
 Debtor 2              Micheal             Alan                       Cairns                                                Case number (if known)
                       First Name          Middle Name                Last Name


                                                                                                                    Column A               Column B              Column C
              Additional Page
                                                                                                                    Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                    Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                   value of collateral.   this claim            If any



 2.2 Navy Federal                                    Describe the property that secures the claim:                          $11,134.00           $298,585.00                   $0.00
     Creditor's Name
                                                      3701 Layton Street Fredericksburg, VA 22408
      Attn: Bankruptcy
      PO Box 3000
     Number          Street
                                                     As of the date you file, the claim is: Check all that apply.

      Merrifield, VA 22119                           ❑Contingent
     City                     State   ZIP Code       ❑Unliquidated
     Who owes the debt? Check one.                   ❑Disputed
     ❑Debtor 1 only                                  Nature of lien. Check all that apply.
     ❑Debtor 2 only                                  ✔An agreement you made (such as mortgage or
                                                     ❑
     ✔ Debtor 1 and Debtor 2 only
     ❑                                                  secured car loan)
     ❑At least one of the debtors and another        ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a               ❑Judgment lien from a lawsuit
        community debt
                                                     ❑Other (including a right to offset)
     Date debt was incurred
     9/1/2007                                        Last 4 digits of account number 6            4   5    6




      Remarks: Second Mortgage




 2.3 Toyota Financial Services                       Describe the property that secures the claim:                           $6,853.00              $8,800.00                  $0.00
     Creditor's Name
                                                      2015 Toyota Corolla
      PO Box 5855
     Number          Street
      Carol Stream, IL 60197-5855                    As of the date you file, the claim is: Check all that apply.
     City                     State   ZIP Code       ❑Contingent
     Who owes the debt? Check one.                   ❑Unliquidated
     ❑Debtor 1 only                                  ❑Disputed
     ❑Debtor 2 only                                  Nature of lien. Check all that apply.
     ✔ Debtor 1 and Debtor 2 only
     ❑                                               ✔An agreement you made (such as mortgage or
                                                     ❑
     ❑At least one of the debtors and another           secured car loan)
     ❑Check if this claim relates to a               ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                     ❑Judgment lien from a lawsuit
     Date debt was incurred                          ❑Other (including a right to offset)
     3/1/2017
                                                     Last 4 digits of account number 0            0   0    1




      Remarks: Toyota payment



      Add the dollar value of your entries in Column A on this page. Write that number here:                                       $17,987.00
      If this is the last page of your form, add the dollar value totals from all pages. Write that number                        $210,900.00
      here:




Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
                 Case 20-34020-KLP                    Doc 1        Filed 09/30/20 Entered 09/30/20 18:50:37                                     Desc Main
                                                                  Document Page 27 of 69
 Fill in this information to identify your case:

  Debtor 1                   Karen                 Burgess             Cairns
                             First Name            Middle Name        Last Name

  Debtor 2                   Micheal               Alan                Cairns
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                        Eastern District of Virginia

  Case number                                                                                                                               ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                          12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ✔ No. Go to Part 2.
     ❑
     ❑ Yes.
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total       Priority         Nonpriority
                                                                                                                                  claim       amount           amount

                                                                    Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
        Number           Street                                     As of the date you file, the claim is: Check all that
                                                                    apply.
                                                                    ❑ Contingent
                                                                    ❑ Unliquidated
                                                                    ❑ Disputed
        City                               State   ZIP Code
        Who incurred the debt? Check one.
        ❑ Debtor 1 only                                             Type of PRIORITY unsecured claim:
        ❑ Debtor 2 only                                             ❑ Domestic support obligations
        ❑ Debtor 1 and Debtor 2 only                                ❑ Taxes and certain other debts you owe the
        ❑ At least one of the debtors and another                       government
        ❑ Check if this claim is for a community debt               ❑ Claims for death or person injury while you were
                                                                        intoxicated
        Is the claim subject to offset?                             ❑ Other. Specify
        ❑ No
        ❑ Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                        page 1 of 8
                   Case 20-34020-KLP                    Doc 1        Filed 09/30/20 Entered 09/30/20 18:50:37                                      Desc Main
                                                                    Document Page 28 of 69
 Debtor 1              Karen                  Burgess                   Cairns
 Debtor 2              Micheal                Alan                      Cairns                                             Case number (if known)
                       First Name              Middle Name              Last Name

 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑     Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.1     Amex                                                                      Last 4 digits of account number 0583                                                $5,794.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          09/01/2007
        Correspondence/Bankruptcy
                                                                                  As of the date you file, the claim is: Check all that apply.
        PO Box 981540                                                             ❑ Contingent
                                                                                  ❑ Unliquidated
        Number           Street

                                                                                  ❑ Disputed
        El Paso, TX 79998-1540
        City                              State     ZIP Code
        Who incurred the debt? Check one.                                         Type of NONPRIORITY unsecured claim:
        ❑ Debtor 1 only                                                           ❑ Student loans
        ✔ Debtor 2 only
        ❑                                                                         ❑ Obligations arising out of a separation agreement or
        ❑ Debtor 1 and Debtor 2 only
                                                                                      divorce that you did not report as priority claims
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ At least one of the debtors and another                                     similar debts
        ❑ Check if this claim is for a community debt                             ✔ Other. Specify
                                                                                  ❑
        Is the claim subject to offset?                                               CreditCard
        ✔ No
        ❑
        ❑ Yes
4.2     Blue and Grey Emergency                                                   Last 4 digits of account number 9250                                                $1,841.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          09/29/2018
        4600 Spotsylvania Pkwy                                                    As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
        Number           Street

                                                                                  ❑ Unliquidated
        Fredericksburg, VA 22408
        City                              State     ZIP Code
        Who incurred the debt? Check one.
                                                                                  ❑ Disputed
        ❑ Debtor 1 only                                                           Type of NONPRIORITY unsecured claim:
        ✔ Debtor 2 only
        ❑                                                                         ❑ Student loans
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Obligations arising out of a separation agreement or
        ❑ At least one of the debtors and another
                                                                                      divorce that you did not report as priority claims
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt                                 similar debts
        Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             Medical Bill
        ❑ Yes
4.3     Cbna                                                                      Last 4 digits of account number 9467                                                     $376.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          09/01/2019
        Attn: Centralized Bankruptcy
                                                                                  As of the date you file, the claim is: Check all that apply.
        PO Box 790034                                                             ❑ Contingent
                                                                                  ❑ Unliquidated
        Number           Street

                                                                                  ❑ Disputed
        St Louis, MO 63179-0034
        City                              State     ZIP Code
        Who incurred the debt? Check one.                                         Type of NONPRIORITY unsecured claim:
        ✔
        ❑ Debtor 1 only                                                           ❑ Student loans
        ❑ Debtor 2 only                                                           ❑ Obligations arising out of a separation agreement or
        ❑
                                                                                      divorce that you did not report as priority claims
          Debtor 1 and Debtor 2 only
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ At least one of the debtors and another                                     similar debts
        ❑ Check if this claim is for a community debt                             ✔ Other. Specify
                                                                                  ❑
        Is the claim subject to offset?                                               CreditCard
        ✔ No
        ❑
        ❑ Yes
Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                          page 2 of 8
                    Case 20-34020-KLP                   Doc 1     Filed 09/30/20 Entered 09/30/20 18:50:37                                  Desc Main
                                                                 Document Page 29 of 69

 Debtor 1              Karen                 Burgess                Cairns
 Debtor 2              Micheal               Alan                   Cairns                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.4     Comenity Bank/Peebles                                                Last 4 digits of account number 4499                                             $281.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          07/01/2019
        Attn: Bankruptcy
                                                                             As of the date you file, the claim is: Check all that apply.
        PO Box 182125
       Number           Street
                                                                             ❑   Contingent

        Columbus, OH 43218
                                                                             ❑   Unliquidated
       City                              State     ZIP Code                  ❑   Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                  ❑   Student loans
       ❑      Debtor 2 only                                                  ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                 divorce that you did not report as priority claims
                                                                             ❑
       ❑      At least one of the debtors and another
                                                                                 Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       ❑      Check if this claim is for a community debt                    ✔
                                                                             ❑   Other. Specify
       Is the claim subject to offset?                                           ChargeAccount
       ✔
       ❑      No
       ❑      Yes
4.5     Comenitycapital/bjsclb                                               Last 4 digits of account number 6334                                         $7,588.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          06/01/2019
        Attn: Bankruptcy Dept
                                                                             As of the date you file, the claim is: Check all that apply.
        PO Box 183003
       Number           Street
                                                                             ❑   Contingent

        Columbus, OH 43218
                                                                             ❑   Unliquidated
       City                              State     ZIP Code                  ❑   Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                  ❑   Student loans
       ❑      Debtor 2 only                                                  ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                 divorce that you did not report as priority claims
                                                                             ❑
       ❑      At least one of the debtors and another
                                                                                 Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       ❑      Check if this claim is for a community debt                    ✔
                                                                             ❑   Other. Specify
       Is the claim subject to offset?                                           CreditCard
       ✔
       ❑      No
       ❑      Yes
4.6     County Waste                                                         Last 4 digits of account number 6245                                         unknown
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?
        7825 Parham Landing Road
       Number           Street                                               As of the date you file, the claim is: Check all that apply.
        West Point, VA 23181-0000                                            ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                            divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                    ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑
       ✔
                                                                                 Other. Specify
       ❑      No                                                                 Utility
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 3 of 8
                    Case 20-34020-KLP                   Doc 1     Filed 09/30/20 Entered 09/30/20 18:50:37                                  Desc Main
                                                                 Document Page 30 of 69

 Debtor 1              Karen                 Burgess                Cairns
 Debtor 2              Micheal               Alan                   Cairns                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.7     I.c. System, Inc                                                     Last 4 digits of account number 9936                                             $465.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          01/01/2020
        Po Box 64378
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Saint Paul, MN 55164
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 2 only                                                  ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 Collection for American Anesthesialogy
       ❑      Yes
4.8     Mary Washington Healthcare                                                                                                                       $13,319.16
                                                                             Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?
        2300 Fall Hill Avenue Suite 314
       Number           Street                                               As of the date you file, the claim is: Check all that apply.
        Fredericksburg, VA 22401-0000                                        ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 2 only                                                  ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                            divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                    ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?
                                                                             ✔
                                                                             ❑
       ✔
       ❑      No
                                                                                 Other. Specify

       ❑      Yes
4.9     Navient                                                              Last 4 digits of account number 9918                                        $10,037.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          08/01/2008
        PO Box 9635
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Wilkes Barre, PA 18773-9635
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ✔
                                                                             ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ❑   Other. Specify
       ✔
       ❑      No                                                                 Educational
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 4 of 8
                    Case 20-34020-KLP                   Doc 1     Filed 09/30/20 Entered 09/30/20 18:50:37                                  Desc Main
                                                                 Document Page 31 of 69

 Debtor 1              Karen                 Burgess                Cairns
 Debtor 2              Micheal               Alan                   Cairns                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.10    Navy FCU                                                             Last 4 digits of account number 7000                                        $15,431.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          01/01/2013
        Attn: Bankruptcy Dept
                                                                             As of the date you file, the claim is: Check all that apply.
        PO Box 3000
       Number           Street
                                                                             ❑   Contingent

        Merrifield, VA 22119-3000
                                                                             ❑   Unliquidated
       City                              State     ZIP Code                  ❑   Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                  ❑   Student loans
       ❑      Debtor 2 only                                                  ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                 divorce that you did not report as priority claims
                                                                             ❑
       ❑      At least one of the debtors and another
                                                                                 Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       ❑      Check if this claim is for a community debt                    ✔
                                                                             ❑   Other. Specify
       Is the claim subject to offset?                                           CreditCard
       ✔
       ❑      No
       ❑      Yes
4.11    Quest Diagnostics                                                    Last 4 digits of account number 5613                                             $405.55
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          06/20/2018
        PO Box 740880
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        Cincinnati, OH 45274-0880
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ❑   Disputed
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 2 only                                                  ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 Services Performed
       ❑      Yes
4.12    Spotsylvania Regional Medical                                        Last 4 digits of account number 6925                                         $3,238.44
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          09/29/2018
        P.O. Box 74760
                                                                             As of the date you file, the claim is: Check all that apply.
        2.50004E+11
       Number           Street
                                                                             ❑   Contingent

        Cincinnati, OH 45274-0760
                                                                             ❑   Unliquidated
       City                              State     ZIP Code                  ❑   Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                  ❑   Student loans
       ✔
       ❑      Debtor 2 only                                                  ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                 divorce that you did not report as priority claims
                                                                             ❑
       ❑      At least one of the debtors and another
                                                                                 Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       ❑      Check if this claim is for a community debt                    ✔
                                                                             ❑   Other. Specify
       Is the claim subject to offset?                                           Medical Bill
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 5 of 8
                    Case 20-34020-KLP                   Doc 1     Filed 09/30/20 Entered 09/30/20 18:50:37                                  Desc Main
                                                                 Document Page 32 of 69

 Debtor 1              Karen                 Burgess                Cairns
 Debtor 2              Micheal               Alan                   Cairns                                            Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.13    Syncb/PPC                                                            Last 4 digits of account number 0226                                             $160.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          09/01/2018
        Attn: Bankruptcy
                                                                             As of the date you file, the claim is: Check all that apply.
        PO Box 965060
       Number           Street
                                                                             ❑   Contingent

        Orlando, FL 32896-5060
                                                                             ❑   Unliquidated
       City                              State     ZIP Code                  ❑   Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                  ❑   Student loans
       ❑      Debtor 2 only                                                  ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                 divorce that you did not report as priority claims
                                                                             ❑
       ❑      At least one of the debtors and another
                                                                                 Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       ❑      Check if this claim is for a community debt                    ✔
                                                                             ❑   Other. Specify
       Is the claim subject to offset?                                           CreditCard
       ✔
       ❑      No
       ❑      Yes
4.14    Synchrony Bank/ JC Penneys                                           Last 4 digits of account number 0120                                             $253.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          05/01/1987
        Attn: Bankruptcy
                                                                             As of the date you file, the claim is: Check all that apply.
        PO B 965064
       Number           Street
                                                                             ❑   Contingent

        Orkando, FL 32896-5064
                                                                             ❑   Unliquidated
       City                              State     ZIP Code                  ❑   Disputed
       Who incurred the debt? Check one.                                     Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                  ❑   Student loans
       ❑      Debtor 2 only                                                  ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                 divorce that you did not report as priority claims
                                                                             ❑
       ❑      At least one of the debtors and another
                                                                                 Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       ❑      Check if this claim is for a community debt                    ✔
                                                                             ❑   Other. Specify
       Is the claim subject to offset?                                           ChargeAccount
       ✔
       ❑      No
       ❑      Yes
4.15    USAA Federal Savings Bank                                            Last 4 digits of account number 6173                                         $6,004.00
       Nonpriority Creditor's Name
                                                                             When was the debt incurred?          10/01/2013
        PO Box 47504
                                                                             As of the date you file, the claim is: Check all that apply.
       Number           Street
        San Antonio, TX 78265-0000
                                                                             ❑   Contingent
       City                              State     ZIP Code                  ❑   Unliquidated
       Who incurred the debt? Check one.                                     ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                  Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                  ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                     ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                 divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                             ❑   Debts to pension or profit-sharing plans, and other
                                                                                 similar debts
       Is the claim subject to offset?                                       ✔
                                                                             ❑   Other. Specify
       ✔
       ❑      No                                                                 CreditCard
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 6 of 8
                Case 20-34020-KLP                    Doc 1       Filed 09/30/20 Entered 09/30/20 18:50:37                                      Desc Main
                                                                Document Page 33 of 69

 Debtor 1              Karen               Burgess                 Cairns
 Debtor 2              Micheal             Alan                    Cairns                                            Case number (if known)
                       First Name          Middle Name              Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection
     agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly,
     if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons
     to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
        American Anesthesiology of VA                                 On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        1001 Sam Perry Blvd                                           Line   4.7   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Fredericksburg, VA 22401-0000
       City                                  State      ZIP Code      Last 4 digits of account number

        NPAS, Inc.                                                    On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 99400                                                  Line 4.12 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Louisville, KY 40269-0000
       City                                  State      ZIP Code      Last 4 digits of account number

                                                                      On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Name
                                                                      Line
       Number           Street                                                                     ❑ Part 2: Creditors with Nonpriority Unsecured Claims
                                                                      Last 4 digits of account number

       City                                  State      ZIP Code




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 7 of 8
                Case 20-34020-KLP                    Doc 1       Filed 09/30/20 Entered 09/30/20 18:50:37                           Desc Main
                                                                Document Page 34 of 69

 Debtor 1              Karen                Burgess                Cairns
 Debtor 2              Micheal              Alan                   Cairns                                      Case number (if known)
                       First Name           Middle Name             Last Name

 Part 4: Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
     type of unsecured claim.




                                                                                            Total claim


                   6a. Domestic support obligations                              6a.                               $0.00
 Total claims
 from Part 1       6b. Taxes and certain other debts you owe the                 6b.                               $0.00
                       government

                   6c. Claims for death or personal injury while you             6c.                               $0.00
                       were intoxicated

                   6d. Other. Add all other priority unsecured claims.           6d.   +                           $0.00
                       Write that amount here.

                   6e. Total. Add lines 6a through 6d.                           6e.                                $0.00




                                                                                            Total claim


                   6f. Student loans                                             6f.                          $10,037.00
 Total claims
 from Part 2       6g. Obligations arising out of a separation                   6g.                               $0.00
                       agreement or divorce that you did not report as
                       priority claims

                   6h. Debts to pension or profit-sharing plans, and             6h.                               $0.00
                       other similar debts

                   6i. Other. Add all other nonpriority unsecured claims.        6i.    +                     $55,156.15
                       Write that amount here.

                   6j. Total. Add lines 6f through 6i.                           6j.                           $65,193.15




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 8 of 8
                    Case 20-34020-KLP                   Doc 1        Filed 09/30/20 Entered 09/30/20 18:50:37                                     Desc Main
                                                                    Document Page 35 of 69
 Fill in this information to identify your case:

     Debtor 1                   Karen                Burgess            Cairns
                                First Name           Middle Name        Last Name

     Debtor 2                   Micheal              Alan               Cairns
     (Spouse, if filing)        First Name           Middle Name        Last Name

     United States Bankruptcy Court for the:                       Eastern District of Virginia

     Case number                                                                                                                             ❑    Check if this is an
     (if known)                                                                                                                                   amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

 1.     Do you have any executory contracts or unexpired leases?
        ✔No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        ❑
        ❑Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
       vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



       Person or company with whom you have the contract or lease                                 State what the contract or lease is for

2.1

        Name

        Number         Street

        City                                 State   ZIP Code

2.2

        Name

        Number         Street

        City                                 State   ZIP Code

2.3

        Name

        Number         Street

        City                                 State   ZIP Code

2.4

        Name

        Number         Street

        City                                 State   ZIP Code




Official Form 106G                                              Schedule G: Executory Contracts and Unexpired Leases                                                    page 1 of 1
                      Case 20-34020-KLP                       Doc 1           Filed 09/30/20 Entered 09/30/20 18:50:37                                Desc Main
                                                                             Document Page 36 of 69
 Fill in this information to identify your case:

  Debtor 1                        Karen                   Burgess                Cairns
                                 First Name              Middle Name             Last Name

  Debtor 2                        Micheal                 Alan                   Cairns
  (Spouse, if filing)            First Name              Middle Name             Last Name

  United States Bankruptcy Court for the:                                   Eastern District of Virginia

  Case number                                                                                                                                   ❑     Check if this is an
  (if known)                                                                                                                                          amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                      12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ❑No
      ✔Yes
      ❑
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
    Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      ✔No. Go to line 3.
      ❑
      ❑Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
        ❑No
        ❑Yes. In which community state or territory did you live?                                           . Fill in the name and current address of that person.


               Name

               Number          Street

               City                                   State      ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
    codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
    Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                                     Column 2: The creditor to whom you owe the debt
                                                                                                                    Check all schedules that apply:
3.1
      Preece, Brandy Leigh                                                                                          ❑Schedule D, line
      Name                                                                                                          ✔Schedule E/F, line
                                                                                                                    ❑                     4.9
      3713 Alberta Drive
      Number          Street                                                                                        ❑Schedule G, line
      Fredericksburg, VA 22408
      City                                    State     ZIP Code




Official Form 106H                                                                   Schedule H: Your Codebtors                                                             page 1 of 1
                 Case 20-34020-KLP                     Doc 1         Filed 09/30/20 Entered 09/30/20 18:50:37                                   Desc Main
                                                                    Document Page 37 of 69
 Fill in this information to identify your case:

  Debtor 1                   Karen                  Burgess           Cairns
                             First Name            Middle Name        Last Name

  Debtor 2                   Micheal               Alan               Cairns
  (Spouse, if filing)        First Name            Middle Name        Last Name                                                  Check if this is:

  United States Bankruptcy Court for the:                        Eastern District of Virginia                                    ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                                                                                                                          chapter 13 income as of the following date:
  (if known)

                                                                                                                                       MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                Debtor 1                                           Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status           ✔Employed ❑Not Employed
                                                                           ❑                                                   ✔Employed ❑Not Employed
                                                                                                                               ❑
     attach a separate page with
     information about additional              Occupation                  Cashier                                             Bus Driver
     employers.
                                               Employer's name             Lowe's Home Centers, LLC                            Spotsylvania County School Brd
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address          1605 Curtis Bridge Road                             8020 River Stone Drive
     Occupation may include student                                         Number Street                                       Number Street
     or homemaker, if it applies.




                                                                           Wilkesboro, NC 28697-0000                           Fredericksburg, VA 22407-0000
                                                                            City                     State    Zip Code          City                    State      Zip Code
                                               How long employed there? 4 years                                                 2 years


 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                         For Debtor 1       For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.             2.               $1,425.85                   $1,722.10

 3. Estimate and list monthly overtime pay.                                                 3.   +               $0.00     +                 $0.00


 4. Calculate gross income. Add line 2 + line 3.                                            4.               $1,425.85                   $1,722.10




Official Form 106I                                                           Schedule I: Your Income                                                                    page 1
                   Case 20-34020-KLP                                     Doc 1             Filed 09/30/20 Entered 09/30/20 18:50:37                                Desc Main
                                                                                          Document Page 38 of 69
 Debtor 1                   Karen                          Burgess                             Cairns
 Debtor 2                   Micheal                        Alan                                Cairns                                          Case number (if known)
                            First Name                      Middle Name                         Last Name


                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.              $1,425.85               $1,722.10
 5.   List all payroll deductions:
      5a. Tax, Medicare, and Social Security deductions                                                                5a.              $236.49                  $160.81
      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00
      5c. Voluntary contributions for retirement plans                                                                 5c.                $0.00                   $13.06
      5d. Required repayments of retirement fund loans                                                                 5d.                $0.00                    $0.00
      5e. Insurance                                                                                                    5e.                $0.00                  $594.98
      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00
      5g. Union dues                                                                                                   5g.                $0.00                    $0.00

      5h. Other deductions. Specify:                                                                                   5h.   +             $0.00       +          $22.31

 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.               $236.49                  $791.16
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.              $1,189.36                 $930.94
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.                                8a.                $0.00                    $0.00
      8b. Interest and dividends                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                                       8c.                $0.00                    $0.00
      8d. Unemployment compensation                                                                                    8d.                $0.00                    $0.00
      8e. Social Security                                                                                              8e.                $0.00                $1,827.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                                                   8f.                $0.00                    $0.00
      8g. Pension or retirement income                                                                                 8g.                $0.00                    $0.00

      8h. Other monthly income. Specify:                                                                               8h.   +             $0.00       +           $0.00


 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.                  $0.00                $1,827.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.             $1,189.36   +            $2,757.94        =       $3,947.30

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                          11. +             $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.          $3,947.30
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ✔ No.
      ❑
      ❑Yes. Explain:
Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
                Case 20-34020-KLP               Doc 1        Filed 09/30/20 Entered 09/30/20 18:50:37                  Desc Main
                                                            Document Page 39 of 69
 Debtor 1            Karen            Burgess                   Cairns
 Debtor 2            Micheal          Alan                      Cairns                             Case number (if known)
                     First Name        Middle Name              Last Name




   1. Employment information for Debtor 1
        Occupation                   Administrative Assistant

        Employer's name              Manpower Group, Inc.

        Employer's address           100 Manpower Pl.
                                      Number Street



                                     Milwaukee, WI 53212
                                      City                                   State    Zip Code

        How long employed there?     8 months




Official Form 106I                                                       Schedule I: Your Income                                   page 3
                 Case 20-34020-KLP                        Doc 1          Filed 09/30/20 Entered 09/30/20 18:50:37                              Desc Main
                                                                        Document Page 40 of 69
 Fill in this information to identify your case:

  Debtor 1                   Karen                    Burgess                Cairns
                             First Name              Middle Name            Last Name                              Check if this is:
  Debtor 2                   Micheal                  Alan                   Cairns                                ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                              ❑A supplement showing postpetition
                                                                                                                       chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                             Eastern District of Virginia

  Case number                                                                                                          MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ❑No. Go to line 2.
     ✔Yes. Does Debtor 2 live in a separate household?
     ❑
            ✔ No
            ❑
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ✔ No
                                                   ❑
     Do not list Debtor 1 and
     Debtor 2.
                                                   ❑Yes. Fill out this information for   Dependent's relationship to
                                                                                         Debtor 1 or Debtor 2
                                                                                                                              Dependent's
                                                                                                                              age
                                                                                                                                                  Does dependent live
                                                                                                                                                  with you?
                                                      each dependent...............
     Do not state the dependents' names.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                    Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                4.                      $1,362.00


     If not included in line 4:
                                                                                                                                  4a.                         $0.00
     4a. Real estate taxes
                                                                                                                                  4b.                         $0.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                  4c.                         $0.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                  4d.                         $0.00
     4d. Homeowner's association or condominium dues




Official Form 106J                                                                    Schedule J: Your Expenses                                                         page 1
                    Case 20-34020-KLP                  Doc 1        Filed 09/30/20 Entered 09/30/20 18:50:37                     Desc Main
                                                                   Document Page 41 of 69
 Debtor 1              Karen                  Burgess                  Cairns
 Debtor 2              Micheal                Alan                     Cairns                                Case number (if known)
                       First Name             Middle Name               Last Name


                                                                                                                             Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                  5.                        $449.00

 6.    Utilities:
       6a. Electricity, heat, natural gas                                                                          6a.                       $225.00

       6b. Water, sewer, garbage collection                                                                        6b.                        $70.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.                       $256.00

       6d. Other. Specify:                                                                                         6d.                         $0.00

 7.    Food and housekeeping supplies                                                                              7.                        $400.00

 8.    Childcare and children’s education costs                                                                    8.                          $0.00

 9.    Clothing, laundry, and dry cleaning                                                                         9.                          $0.00

 10. Personal care products and services                                                                           10.                        $50.00

 11.   Medical and dental expenses                                                                                 11.                        $70.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                  12.                       $245.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.                        $30.00

 14. Charitable contributions and religious donations                                                              14.                         $0.00

 15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                   15a.                        $0.00
       15a. Life insurance
                                                                                                                   15b.                        $0.00
       15b. Health insurance
       15c. Vehicle insurance                                                                                      15c.                      $229.00

       15d. Other insurance. Specify:                                                                              15d.                        $0.00

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify: Personal Property Tax                                                                              16.                       $127.50

 17. Installment or lease payments:
                                                                                                                   17a.                      $279.00
       17a. Car payments for Vehicle 1
                                                                                                                   17b.                        $0.00
       17b. Car payments for Vehicle 2
                                                                                                                   17c.                        $0.00
       17c. Other. Specify:
                                                                                                                   17d.                        $0.00
       17d. Other. Specify:

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                        18.                         $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                                    19.                         $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                            20a.                        $0.00
       20b. Real estate taxes                                                                                      20b.                        $0.00
       20c. Property, homeowner’s, or renter’s insurance                                                           20c.                        $0.00
       20d. Maintenance, repair, and upkeep expenses                                                               20d.                        $0.00
       20e. Homeowner’s association or condominium dues                                                            20e.                        $0.00



Official Form 106J                                                              Schedule J: Your Expenses                                              page 2
                Case 20-34020-KLP                    Doc 1       Filed 09/30/20 Entered 09/30/20 18:50:37                       Desc Main
                                                                Document Page 42 of 69
 Debtor 1              Karen                Burgess                 Cairns
 Debtor 2              Micheal              Alan                    Cairns                                  Case number (if known)
                       First Name           Middle Name              Last Name



 21. Other. Specify:                                                                                              21.     +              $0.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                22a.               $3,792.50

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.                   $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c.               $3,792.50


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                           23a.               $3,947.30

      23b. Copy your monthly expenses from line 22c above.                                                        23b.    –          $3,792.50

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                  23c.                $154.80
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ✔ No.
      ❑              None
      ❑Yes.




Official Form 106J                                                             Schedule J: Your Expenses                                         page 3
                    Case 20-34020-KLP                                 Doc 1            Filed 09/30/20 Entered 09/30/20 18:50:37                                                            Desc Main
                                                                                      Document Page 43 of 69
 Fill in this information to identify your case:

  Debtor 1                         Karen                          Burgess                    Cairns
                                  First Name                    Middle Name                 Last Name

  Debtor 2                         Micheal                       Alan                        Cairns
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                            Eastern District of Virginia

  Case number                                                                                                                                                                       ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                       $298,585.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                               $31,419.69


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                      $330,004.69



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                               $210,900.00

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                                    $0.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +                 $65,193.15


                                                                                                                                                                  Your total liabilities                    $276,093.15

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                       $3,947.30


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                     $3,792.50




Official Form 106Sum                                                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1 of 2
                Case 20-34020-KLP                     Doc 1        Filed 09/30/20 Entered 09/30/20 18:50:37                                        Desc Main
                                                                  Document Page 44 of 69
 Debtor 1             Karen                  Burgess                  Cairns
 Debtor 2             Micheal                Alan                     Cairns                                              Case number (if known)
                      First Name             Middle Name               Last Name



 Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
   ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
   ✔
   ❑    Yes



7. What kind of debt do you have?
   ✔
   ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
        family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

   ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                                        $3,147.95




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                       Total claim

       From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                                                      $0.00



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                             $0.00



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                   $0.00



    9d. Student loans. (Copy line 6f.)                                                                                                $10,037.00



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority                                   $0.00
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                         +                      $0.00



    9g. Total. Add lines 9a through 9f.                                                                                              $10,037.00




Official Form 106Sum                                   Summary of Your Assets and Liabilities and Certain Statistical Information                                 page 2 of 2
                 Case 20-34020-KLP                    Doc 1        Filed 09/30/20 Entered 09/30/20 18:50:37                                   Desc Main
                                                                  Document Page 45 of 69
 Fill in this information to identify your case:

  Debtor 1                   Karen                 Burgess            Cairns
                             First Name            Middle Name        Last Name

  Debtor 2                   Micheal               Alan               Cairns
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                        Eastern District of Virginia

  Case number                                                                                                                             ❑    Check if this is an
  (if known)                                                                                                                                   amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                                   12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                                 . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                          (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




   ✘ /s/ Karen Burgess Cairns                                            ✘ /s/ Micheal Alan Cairns
        Karen Burgess Cairns, Debtor 1                                         Micheal Alan Cairns, Debtor 2


        Date 09/30/2020                                                        Date 09/30/2020
                MM/ DD/ YYYY                                                         MM/ DD/ YYYY




Official Form 106Dec                                         Declaration About an Individual Debtor's Schedules
                  Case 20-34020-KLP                     Doc 1        Filed 09/30/20 Entered 09/30/20 18:50:37                              Desc Main
                                                                    Document Page 46 of 69
 Fill in this information to identify your case:

  Debtor 1                   Karen                 Burgess             Cairns
                             First Name            Middle Name         Last Name

  Debtor 2                   Micheal               Alan                Cairns
  (Spouse, if filing)        First Name            Middle Name         Last Name

  United States Bankruptcy Court for the:                         Eastern District of Virginia

  Case number                                                                                                                          ❑   Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.




 Part 1: Give Details About Your Marital Status and Where You Lived Before


  1. What is your current marital status?

    ✔ Married
    ❑
    ❑ Not married
  2. During the last 3 years, have you lived anywhere other than where you live now?

    ✔ No
    ❑
    ❑ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
      Debtor 1:                                               Dates Debtor 1 lived       Debtor 2:                                            Dates Debtor 2 lived
                                                              there                                                                           there


                                                                                       ❑ Same as Debtor 1                                   ❑ Same as Debtor 1
                                                             From                                                                           From
    Number      Street                                                                     Number     Street
                                                             To                                                                             To



    City                               State ZIP Code                                      City                       State ZIP Code




                                                                                       ❑ Same as Debtor 1                                   ❑ Same as Debtor 1
                                                             From                                                                           From
    Number      Street                                                                     Number     Street
                                                             To                                                                             To



    City                               State ZIP Code                                      City                       State ZIP Code




  3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?(Community property states and territories
  include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

    ✔ No
    ❑
    ❑ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 1
                Case 20-34020-KLP                    Doc 1        Filed 09/30/20 Entered 09/30/20 18:50:37                                   Desc Main
                                                                 Document Page 47 of 69
Debtor 1            Karen                Burgess                  Cairns
Debtor 2            Micheal              Alan                     Cairns                                              Case number (if known)
                    First Name           Middle Name              Last Name
 Part 2: Explain the Sources of Your Income


  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
  Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
  If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross Income                  Sources of income             Gross Income
                                                    Check all that apply.         (before deductions and        Check all that apply.         (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the
                                                   ✔ Wages, commissions,
                                                   ❑                                                           ✔ Wages, commissions,
                                                                                                               ❑
                                                       bonuses, tips                         $20,304.91            bonuses, tips                         $13,872.58
    date you filed for bankruptcy:
                                                   ❑Operating a business                                       ❑Operating a business

    For last calendar year:                        ✔ Wages, commissions,
                                                   ❑                                                           ✔ Wages, commissions,
                                                                                                               ❑
                                                       bonuses, tips                         $14,264.63            bonuses, tips                         $21,038.32
    (January 1 to December 31, 2019         )
                                     YYYY          ❑Operating a business                                       ❑Operating a business

    For the calendar year before that:             ✔ Wages, commissions,
                                                   ❑                                                           ✔ Wages, commissions,
                                                                                                               ❑
                                                       bonuses, tips                         $12,865.00            bonuses, tips                          $7,433.00
    (January 1 to December 31, 2018         )
                                     YYYY          ❑Operating a business                                       ❑Operating a business


  5. Did you receive any other income during this year or the two previous calendar years?
  Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
  payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you
  have income that you received together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross income from each        Sources of income             Gross Income from each
                                                    Describe below.               source                        Describe below.               source
                                                                                  (before deductions and                                      (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the                                                                   Social Security                             $7,308.00
    date you filed for bankruptcy:




    For last calendar year:
    (January 1 to December 31, 2019         )
                                     YYYY




    For the calendar year before that:                                                                         Retirement Income                          $75,013.00
    (January 1 to December 31, 2018         )
                                     YYYY




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 2
               Case 20-34020-KLP                       Doc 1       Filed 09/30/20 Entered 09/30/20 18:50:37                                   Desc Main
                                                                  Document Page 48 of 69
Debtor 1            Karen                Burgess                   Cairns
Debtor 2            Micheal              Alan                      Cairns                                                Case number (if known)
                    First Name               Middle Name           Last Name
 Part 3: List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

    ❑No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
              individual primarily for a personal, family, or household purpose.”
              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

              ❑No. Go to line 7.
              ❑Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                          creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                          payments to an attorney for this bankruptcy case.
              * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.


    ✔Yes.
    ❑         Debtor 1 or Debtor 2 or both have primarily consumer debts.
              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

              ❑No. Go to line 7.
              ✔Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
              ❑
                          payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                          this bankruptcy case.

                                                             Dates of             Total amount paid            Amount you still owe        Was this payment for…
                                                             payment

                                                                                                                                         ✔ Mortgage
                                                                                                                                         ❑
             Bayview Financial Loan                          05/01/2020                        $6,810.00                  $190,189.00
             Creditor's Name                                                                                                             ❑Car
             Attn: Bankruptcy Dept                           06/01/2020                                                                  ❑Credit card
             4425 Ponce de Leon Blvd. 5th Floor                                                                                          ❑Loan repayment
                                                                                                                                         ❑Suppliers or vendors
             Number      Street                              07/01/2020

             Coral Gables, FL 33146                          06/01/2020                                                                  ❑Other
             City                    State      ZIP Code
                                                             07/01/2020


                                                                                                                                         ✔ Mortgage
                                                                                                                                         ❑
             Navy Federal                                    05/01/2020                        $2,245.00                    $10,236.00
             Creditor's Name                                                                                                             ❑Car
             Attn: Bankruptcy                                06/01/2020                                                                  ❑Credit card
             PO Box 3000                                                                                                                 ❑Loan repayment
                                                                                                                                         ❑Suppliers or vendors
             Number      Street                              07/01/2020

             Merrifield, VA 22119                            06/01/2020                                                                  ❑Other
             City                    State      ZIP Code
                                                             07/01/2020


                                                                                                                                         ❑Mortgage
             Navy FCU                                        05/01/2020                          $309.00                    $15,431.00
             Creditor's Name                                                                                                             ❑Car
             Attn: Bankruptcy Dept                                                                                                       ✔ Credit card
                                                                                                                                         ❑
             PO Box 3000                                                                                                                 ❑Loan repayment
             Number      Street                                                                                                          ❑Suppliers or vendors
             Merrifield, VA 22119-3000                                                                                                   ❑Other
             City                    State      ZIP Code




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 3
                Case 20-34020-KLP                          Doc 1       Filed 09/30/20 Entered 09/30/20 18:50:37                                Desc Main
                                                                      Document Page 49 of 69
Debtor 1            Karen                    Burgess                   Cairns
Debtor 2            Micheal                  Alan                      Cairns                                            Case number (if known)
                    First Name                   Middle Name              Last Name

                                                                  Dates of              Total amount paid         Amount you still owe      Was this payment for…
                                                                  payment

                                                                                                                                          ❑Mortgage
              TOYOTA FINANCIAL SERVICES
             Creditor's Name
                                                                  07/01/2020                           $837.00                $6,295.00
                                                                                                                                          ✔ Car
                                                                                                                                          ❑
              ATTN: BANKRUPTCY                                    06/01/2020                                                              ❑Credit card
              PO BOX 8026                                                                                                                 ❑Loan repayment
                                                                                                                                          ❑Suppliers or vendors
             Number      Street                                   05/01/2020

              CEDAR RAPIDS, IA 52409-0000                                                                                                 ❑Other
             City                        State      ZIP Code


                                                                                                                                          ❑Mortgage
              IRS                                                 07/14/2020                       $1,768.00                      $0.00
             Creditor's Name                                                                                                              ❑Car
              PO Box 7346                                                                                                                 ❑Credit card
             Number      Street
                                                                                                                                          ❑Loan repayment
              PHILADELPHIA, PA 19101-0000                                                                                                 ❑Suppliers or vendors
             City                        State      ZIP Code
                                                                                                                                          ✔Other
                                                                                                                                          ❑


  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
  Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an
  officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
  proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

    ❑No
    ✔Yes. List all payments to an insider.
    ❑
                                                               Dates of               Total amount paid    Amount you still owe   Reason for this payment
                                                               payment


     IRS                                                       07/14/2020                  $1,796.00              $1,796.00
    Insider's Name
     PO Box 7346
    Number      Street

     PHILADELPHIA, PA 19101-0000
    City                         State      ZIP Code




  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
  Include payments on debts guaranteed or cosigned by an insider.

    ✔ No
    ❑
    ❑Yes. List all payments that benefited an insider.




Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 4
                 Case 20-34020-KLP                      Doc 1       Filed 09/30/20 Entered 09/30/20 18:50:37                                     Desc Main
                                                                   Document Page 50 of 69
Debtor 1            Karen                  Burgess                  Cairns
Debtor 2            Micheal                Alan                     Cairns                                              Case number (if known)
                    First Name              Middle Name               Last Name

                                                           Dates of               Total amount paid    Amount you still owe       Reason for this payment
                                                           payment                                                                Include creditor’s name



    Insider's Name


    Number       Street




    City                         State     ZIP Code




 Part 4: Identify Legal Actions, Repossessions, and Foreclosures


  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
  List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
  disputes.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                      Nature of the case                         Court or agency                                  Status of the case

    Case title                                                                                                                                   ❑Pending
                                                                                                Court Name                                       ❑On appeal
                                                                                                                                                 ❑Concluded
                                                                                                Number       Street
    Case number

                                                                                                City                      State       ZIP Code




  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
  Check all that apply and fill in the details below.

    ✔No. Go to line 11.
    ❑
    ❑Yes. Fill in the information below.
                                                                       Describe the property                                   Date                 Value of the property



    Creditor’s Name


    Number       Street                                               Explain what happened

                                                                      ❑Property was repossessed.
                                                                      ❑Property was foreclosed.
                                                                      ❑Property was garnished.
    City                           State    ZIP Code                  ❑Property was attached, seized, or levied.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                page 5
                Case 20-34020-KLP                      Doc 1       Filed 09/30/20 Entered 09/30/20 18:50:37                               Desc Main
                                                                  Document Page 51 of 69
Debtor 1            Karen                  Burgess                 Cairns
Debtor 2            Micheal                Alan                    Cairns                                          Case number (if known)
                    First Name             Middle Name             Last Name



  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
  to make a payment because you owed a debt?

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                           Describe the action the creditor took                        Date action was     Amount
     Navy Federal Credit Union                                                                                          taken
    Creditor’s Name
     Attn: Bankruptcy                                                                                                  08/01/2020                      $11.00

     PO Box 3100
    Number      Street


     Merrifield, VA 22119
    City                         State     ZIP Code       Last 4 digits of account number: XXXX–




  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
  receiver, a custodian, or another official?

    ✔ No
    ❑
    ❑Yes

 Part 5: List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift.
     Gifts with a total value of more than $600 per        Describe the gifts                                          Dates you gave       Value
     person                                                                                                            the gifts



    Person to Whom You Gave the Gift




    Number      Street



    City                           State   ZIP Code

    Person’s relationship to you



  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift or contribution.




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6
               Case 20-34020-KLP                      Doc 1        Filed 09/30/20 Entered 09/30/20 18:50:37                             Desc Main
                                                                  Document Page 52 of 69
Debtor 1             Karen              Burgess                   Cairns
Debtor 2             Micheal            Alan                      Cairns                                         Case number (if known)
                     First Name          Middle Name              Last Name

     Gifts or contributions to charities that     Describe what you contributed                                 Date you               Value
     total more than $600                                                                                       contributed



    Charity’s Name




    Number     Street



    City                    State   ZIP Code




 Part 6: List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
     Describe the property you lost and         Describe any insurance coverage for the loss                   Date of your loss       Value of property lost
     how the loss occurred                     Include the amount that insurance has paid. List pending
                                               insurance claims on line 33 of Schedule A/B: Property.




 Part 7: List Certain Payments or Transfers


  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
  seeking bankruptcy or preparing a bankruptcy petition?
  Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                  Description and value of any property transferred             Date payment or        Amount of payment
     Conway Law Group, PC                                                                                       transfer was made
    Person Who Was Paid                          Attorney’s Fee
                                                                                                               03/16/2020                           $2,300.00
     12934 Harbor Drive Suite 107
    Number     Street




    Woodbridge, VA 22192
    City                    State   ZIP Code


    Email or website address
     Debtors
    Person Who Made the Payment, if Not You




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 7
               Case 20-34020-KLP                   Doc 1        Filed 09/30/20 Entered 09/30/20 18:50:37                                 Desc Main
                                                               Document Page 53 of 69
Debtor 1            Karen               Burgess                 Cairns
Debtor 2            Micheal             Alan                    Cairns                                            Case number (if known)
                    First Name           Middle Name            Last Name

                                               Description and value of any property transferred                Date payment or         Amount of payment
     Conway Legal Primary Office                                                                                transfer was made
    Person Who Was Paid                        Filing fees and costs
                                                                                                               03/16/2020                             $461.00
     12934 Harbor Drive Suite 107
    Number     Street




    Woodbridge, VA 22192
    City                   State    ZIP Code


    Email or website address
     Debtors
    Person Who Made the Payment, if Not You


                                               Description and value of any property transferred                Date payment or         Amount of payment
     Abacus Credit Counseling                                                                                   transfer was made
    Person Who Was Paid                        Credit Counseling
                                                                                                               05/06/2020                              $25.00
     17337 Ventura Blvd. Ste. 205
    Number     Street




     Encino, CA 91316
    City                   State    ZIP Code


    Email or website address
     Debtors
    Person Who Made the Payment, if Not You




  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
  deal with your creditors or to make payments to your creditors?
  Do not include any payment or transfer that you listed on line 16.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                               Description and value of any property transferred                Date payment or         Amount of payment
                                                                                                                transfer was made
    Person Who Was Paid



    Number     Street




    City                   State    ZIP Code




  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
  ordinary course of your business or financial affairs?
  Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
  Do not include gifts and transfers that you have already listed on this statement.

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 8
                Case 20-34020-KLP                   Doc 1       Filed 09/30/20 Entered 09/30/20 18:50:37                                 Desc Main
                                                               Document Page 54 of 69
Debtor 1            Karen                Burgess                Cairns
Debtor 2            Micheal              Alan                   Cairns                                            Case number (if known)
                    First Name           Middle Name            Last Name

                                                Description and value of property           Describe any property or payments received       Date transfer was
                                                transferred                                 or debts paid in exchange                        made

    Person Who Received Transfer


    Number      Street




    City                    State   ZIP Code

    Person's relationship to you




  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are
  often called asset-protection devices.)

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                               Description and value of the property transferred                                             Date transfer was
                                                                                                                                             made


    Name of trust




 Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
  transferred?
  Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
  cooperatives, associations, and other financial institutions.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                Last 4 digits of account number          Type of account or        Date account was            Last balance
                                                                                         instrument                closed, sold, moved, or     before closing or
                                                                                                                   transferred                 transfer

    Name of Financial Institution
                                                XXXX–                                  ❑Checking
                                                                                       ❑Savings
    Number      Street
                                                                                       ❑Money market
                                                                                       ❑Brokerage
                                                                                       ❑Other
    City                   State    ZIP Code




  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
  valuables?

    ✔ No
    ❑
    ❑Yes. Fill in the details.

Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 9
                Case 20-34020-KLP                   Doc 1       Filed 09/30/20 Entered 09/30/20 18:50:37                             Desc Main
                                                               Document Page 55 of 69
Debtor 1            Karen                Burgess                Cairns
Debtor 2            Micheal              Alan                   Cairns                                          Case number (if known)
                    First Name           Middle Name            Last Name

                                                   Who else had access to it?                  Describe the contents                     Do you still have
                                                                                                                                         it?

                                                                                                                                         ❑No
    Name of Financial Institution               Name
                                                                                                                                         ❑Yes

    Number      Street                          Number      Street



                                                City                  State     ZIP Code

    City                   State    ZIP Code



  22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Who else has or had access to it?           Describe the contents                     Do you still have
                                                                                                                                         it?

                                                                                                                                         ❑No
    Name of Storage Facility                    Name
                                                                                                                                         ❑Yes

    Number      Street                          Number      Street



                                                City                  State     ZIP Code

    City                   State    ZIP Code




 Part 9: Identify Property You Hold or Control for Someone Else


  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Where is the property?                      Describe the property                     Value


    Owner's Name
                                                Number      Street


    Number      Street

                                                City                  State     ZIP Code


    City                   State    ZIP Code




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 10
               Case 20-34020-KLP                         Doc 1      Filed 09/30/20 Entered 09/30/20 18:50:37                                      Desc Main
                                                                   Document Page 56 of 69
Debtor 1            Karen                 Burgess                  Cairns
Debtor 2            Micheal               Alan                     Cairns                                                Case number (if known)
                    First Name            Middle Name               Last Name
 Part 10: Give Details About Environmental Information


  For the purpose of Part 10, the following definitions apply:
      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,
      or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
      wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
      including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
      contaminant, or similar term.
  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Governmental unit                           Environmental law, if you know it                         Date of notice


    Name of site                                  Governmental unit



    Number     Street                             Number      Street


                                                  City                 State   ZIP Code


    City                   State   ZIP Code




  25. Have you notified any governmental unit of any release of hazardous material?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Governmental unit                           Environmental law, if you know it                         Date of notice


    Name of site                                  Governmental unit



    Number     Street                             Number      Street


                                                  City                 State   ZIP Code


    City                   State   ZIP Code




  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 11
                  Case 20-34020-KLP                        Doc 1      Filed 09/30/20 Entered 09/30/20 18:50:37                                  Desc Main
                                                                     Document Page 57 of 69
Debtor 1             Karen                  Burgess                   Cairns
Debtor 2             Micheal                Alan                      Cairns                                               Case number (if known)
                     First Name             Middle Name               Last Name

                                                     Court or agency                             Nature of the case                                   Status of the case


    Case title
                                                    Court Name
                                                                                                                                                    ❑Pending
                                                                                                                                                    ❑On appeal
                                                                                                                                                    ❑Concluded
                                                    Number       Street


    Case number
                                                    City                  State   ZIP Code




 Part 11: Give Details About Your Business or Connections to Any Business


  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

           ❑ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           ❑ A member of a limited liability company (LLC) or limited liability partnership (LLP)
           ❑ A partner in a partnership
           ❑ An officer, director, or managing executive of a corporation
           ❑ An owner of at least 5% of the voting or equity securities of a corporation
    ✔No. None of the above applies. Go to Part 12.
    ❑
    ❑Yes. Check all that apply above and fill in the details below for each business.
                                                      Describe the nature of the business                          Employer Identification number
                                                                                                                   Do not include Social Security number or ITIN.
    Name
                                                                                                                    EIN:          –

    Number        Street
                                                      Name of accountant or bookkeeper                             Dates business existed

                                                                                                                    From                 To

    City                     State    ZIP Code



  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
  or other parties.

    ✔ No
    ❑
    ❑Yes. Fill in the details below.
                                                       Date issued



    Name                                             MM / DD / YYYY



    Number        Street




    City                     State    ZIP Code




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 12
              Case 20-34020-KLP                  Doc 1       Filed 09/30/20 Entered 09/30/20 18:50:37                                 Desc Main
                                                            Document Page 58 of 69
Debtor 1           Karen                Burgess                Cairns
Debtor 2           Micheal              Alan                   Cairns                                          Case number (if known)
                   First Name           Middle Name             Last Name




Part 12: Sign Below


 I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are true and
 correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
 can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




   ✘ /s/ Karen Burgess Cairns                                       ✘ /s/ Micheal Alan Cairns
       Signature of Karen Burgess Cairns, Debtor 1                      Signature of Micheal Alan Cairns, Debtor 2


       Date 09/30/2020                                                  Date 09/30/2020




 Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

   ✔ No
   ❑
   ❑Yes
 Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
                                                                                                     Attach the Bankruptcy Petition Preparer’s Notice,
   ❑Yes. Name of person                                                                              Declaration, and Signature (Official Form 119).
                 Case 20-34020-KLP                    Doc 1         Filed 09/30/20 Entered 09/30/20 18:50:37                               Desc Main
                                                                   Document Page 59 of 69
 Fill in this information to identify your case:

  Debtor 1                   Karen                 Burgess             Cairns
                             First Name            Middle Name         Last Name

  Debtor 2                   Micheal               Alan                Cairns
  (Spouse, if filing)        First Name            Middle Name         Last Name

  United States Bankruptcy Court for the:                         Eastern District of Virginia

  Case number                                                                                                                          ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                                      12/15
If you are an individual filing under chapter 7, you must fill out this form if:
■ creditors have claims secured by your property, or
■ you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors, whichever is earlier, unless
the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign and date the form.
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known).



 Part 1: List Your Creditors Who Have Secured Claims

 1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the information below.
     Identify the creditor and the property that is collateral               What do you intend to do with the property that secures a Did you claim the property as
                                                                             debt?                                                     exempt on Schedule C?

    Creditor’s                                                               ❑ Surrender the property.                                    ❑ No
    name:                 Bayview Financial Loan
                                                                             ❑ Retain the property and redeem it.                         ✔ Yes
                                                                                                                                          ❑
    Description of
    property
                          3701 Layton Street Fredericksburg, VA
                          22408
                                                                             ❑ Retain the property and enter into a
                                                                                   Reaffirmation Agreement.
                                                                             ✔ Retain the property and [explain]:
    securing debt:
                                                                             ❑
                                                                                   continue to pay

    Creditor’s                                                               ❑ Surrender the property.                                    ❑ No
    name:                 Navy Federal
                                                                             ❑ Retain the property and redeem it.                         ✔ Yes
                                                                                                                                          ❑
    Description of
    property
                          3701 Layton Street Fredericksburg, VA
                          22408
                                                                             ❑ Retain the property and enter into a
                                                                                   Reaffirmation Agreement.
                                                                             ✔ Retain the property and [explain]:
    securing debt:
                                                                             ❑
                                                                                   Continue to pay




Official Form 108                                         Statement of Intention for Individuals Filing Under Chapter 7                                             page 1
                 Case 20-34020-KLP                 Doc 1     Filed 09/30/20 Entered 09/30/20 18:50:37                             Desc Main
                                                            Document Page 60 of 69
 Debtor 1            Karen              Burgess                Cairns
 Debtor 2            Micheal            Alan                   Cairns                                         Case number (if known)
                     First Name          Middle Name            Last Name




         Additional Page for Part 1

    Creditor’s                                                       ❑ Surrender the property.                                   ❑ No
    name:              Toyota Financial Services
                                                                     ❑ Retain the property and redeem it.                        ✔ Yes
                                                                                                                                 ❑
    Description of     2015 Toyota Corolla                           ✔ Retain the property and enter into a
                                                                     ❑
    property                                                             Reaffirmation Agreement.
    securing debt:
                                                                     ❑ Retain the property and [explain]:




Official Form 108                                  Statement of Intention for Individuals Filing Under Chapter 7                              page
               Case 20-34020-KLP                   Doc 1       Filed 09/30/20 Entered 09/30/20 18:50:37                                 Desc Main
                                                              Document Page 61 of 69
 Debtor 1            Karen                Burgess                 Cairns
 Debtor 2            Micheal              Alan                    Cairns                                          Case number (if known)
                     First Name           Middle Name             Last Name


 Part 2: List Your Unexpired Personal Property Leases

 For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in the information
 below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You may assume an unexpired personal
 property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

     Describe your unexpired personal property leases                                                                                Will the lease be assumed?
    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:




 Part 3: Sign Below


   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal property that
   is subject to an unexpired lease.



  ✘ /s/ Karen Burgess Cairns                                    ✘ /s/ Micheal Alan Cairns
      Signature of Debtor 1                                         Signature of Debtor 2


      Date 09/30/2020                                               Date 09/30/2020
             MM/ DD/ YYYY                                                  MM/ DD/ YYYY




Official Form 108                                    Statement of Intention for Individuals Filing Under Chapter 7                                               page 2
          Case 20-34020-KLP                        Doc 1          Filed 09/30/20 Entered 09/30/20 18:50:37                                     Desc Main
                                                                 Document Page 62 of 69
B2030 (Form 2030)(12/15)


                                                    United States Bankruptcy Court
                                                                    Eastern District of Virginia

In re
Cairns, Karen Burgess                                                                                                   Case No.
Cairns, Micheal Alan                                                                                                    Chapter         7
Debtor(s)


                                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
     compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
     rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
            For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                            $2,300.00
            Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                              $2,300.00
            Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 $0.00

2.   The source of the compensation to be paid to me was:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
3.   The source of compensation to be paid to me is:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
4.   ✔
     ❑   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
     of my law firm.

     ❑   I have agreed to share the above-disclosed compensation with another person or persons who are not members or associates
     of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
     a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
          bankruptcy;
     b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                                             CERTIFICATION

                           I certify that the foregoing is a complete statement of any agreement or arrangement for
                         payment to me for representation of the debtor(s) in this bankruptcy proceeding.

                         09/30/2020                                       /s/ Martin C. Conway
                         Date                                                 Signature of Attorney
                                                                                                                        Martin C. Conway
                                                                                                                       Bar Number: 34334
                                                                                                                   Conway Law Group, PC
                                                                                                              12934 Harbor Drive Suite 107
                                                                                                                    Woodbridge, VA 22192
                                                                                                                    Phone: (855) 848-3011

                                                                          Conway Law Group, PC
                                                                             Name of law firm
                 Case 20-34020-KLP                    Doc 1        Filed 09/30/20 Entered 09/30/20  18:50:37 Desc Main
                                                                                              Check one box only as directed in this form and in Form
 Fill in this information to identify your case:
                                                                  Document Page 63 of 69      122A-1Supp:
  Debtor 1                   Karen
                             First Name
                                                   Burgess
                                                   Middle Name
                                                                        Cairns
                                                                        Last Name
                                                                                                                     ✔1. There is no presumption of abuse.
                                                                                                                     ❑
  Debtor 2                   Micheal               Alan                 Cairns                                       ❑2. The calculation to determine if a presumption of
  (Spouse, if filing)                                                                                                   abuse applies will be made under Chapter 7 Means
                             First Name            Middle Name          Last Name
                                                                                                                        Test Calculation (Official Form 122A-2).
  United States Bankruptcy Court for the:                        Eastern District of Virginia
                                                                                                                     ❑3. The Means Test does not apply now because of
  Case number                                                                                                            qualified military service but it could apply later.
  (if known)
                                                                                                                     ❑ Check if this is an amended filing
Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                          04/20
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach a
separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1: Calculate Your Current Monthly Income

 1.   What is your marital and filing status? Check one only.
      ❑Not married. Fill out Column A, lines 2-11.
      ✔ Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
      ❑
      ❑ Married and your spouse is NOT filing with you. You and your spouse are:
         ❑Living in the same household and are not legally separated. Fill out both Column A and B, lines 2-11.
         ❑Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
               penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are living
               apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

  Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case.11 U.S.C. §
  101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
  6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses own
  the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                               Column A                 Column B
                                                                                                               Debtor 1                 Debtor 2 or
                                                                                                                                        non-filing spouse
 2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all payroll
    deductions).                                                                                                       $1,425.85                     $1,722.10

 3. Alimony and maintenance payments. Do not include payments from a spouse if Column B is
    filled in.                                                                                                              $0.00                         $0.00

 4. All amounts from any source which are regularly paid for household expenses of you or your
    dependents, including child support. Include regular contributions from an unmarried partner,
    members of your household, your dependents, parents, and roommates. Include regular
    contributions from a spouse only if Column B is not filled in. Do not include payments you listed on
    line 3.                                                                                                                 $0.00                         $0.00

 5. Net income from operating a business, profession,
                                                                        Debtor 1        Debtor 2
    or farm
      Gross receipts (before all deductions)                                $0.00           $0.00

      Ordinary and necessary operating expenses                     -       $0.00   -        $0.00

                                                                                                     Copy
                                                                           $0.00            $0.00
      Net monthly income from a business, profession, or farm                                        here
                                                                                                     →                      $0.00                         $0.00

 6. Net income from rental and other real property                      Debtor 1        Debtor 2
      Gross receipts (before all deductions)                                $0.00           $0.00

      Ordinary and necessary operating expenses                     -       $0.00   -        $0.00

                                                                                                     Copy
                                                                           $0.00            $0.00
      Net monthly income from rental or other real property                                          here
                                                                                                     →                      $0.00                         $0.00

 7. Interest, dividends, and royalties                                                                                      $0.00                         $0.00

 Official Form 122A-1                                             Chapter 7 Statement of Your Current Monthly Income                                                        page 1
Debtor 1
                    Case  20-34020-KLP
                       Karen        Burgess
                                           Doc 1                                                 Filed
                                                                                                  Cairns
                                                                                                        09/30/20 Entered 09/30/20 18:50:37 Desc Main
Debtor 2                     Micheal                           Alan                             Document
                                                                                                  Cairns      Page 64 of 69    Case number (if known)
                            First Name                         Middle Name                               Last Name
                                                                                                                                         Column A                          Column B
                                                                                                                                         Debtor 1                          Debtor 2 or
                                                                                                                                                                           non-filing spouse
       8. Unemployment compensation                                                                                                                         $0.00                        $0.00
            Do not enter the amount if you contend that the amount received was a benefit under
           the Social Security Act. Instead, list it here: ..................................................        ↓
           For you....................................................................................                     $0.00
           For your spouse......................................................................                         $913.50
       9. Pension or retirement income. Do not include any amount received that was a benefit                                                               $0.00                        $0.00
          under the Social Security Act. Also, except as stated in the next sentence, do not include
          any compensation, pension, pay, annuity, or allowance paid by the United States
          Government in connection with a disability, combat-related injury or disability, or death of a
          member of the uniformed services. If you received any retired pay paid under chapter 61 of
          title 10, then include that pay only to the extent that it does not exceed the amount of retired
          pay to which you would otherwise be entitled if retired under any provision of title 10 other
          than chapter 61 of that title.
      10. Income from all other sources not listed above. Specify the source and amount. Do
          not include any benefits received under the Social Security Act; payments made under
          the Federal law relating to the national emergency declared by the President under the
          National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus
          disease 2019 (COVID-19); payments received as a victim of a war crime, a crime
          against humanity, or international or domestic terrorism; or compensation, pension, pay,
          annuity, or allowance paid by the United States Government in connection with a
          disability, combat-related injury or disability, or death of a member of the uniformed
          services. If necessary, list other sources on a separate page and put the total below




     Total amounts from separate pages, if any.                                                                                         +                                   +
                                                                                                                                                     $1,425.85              +       $1,722.10    =       $3,147.95
       11. Calculate your total current monthly income. Add lines 2 through 10 for each
           column. Then add the total for Column A to the total for Column B.                                                                                                                         Total current
                                                                                                                                                                                                     monthly income

 Part 2: Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

   12a. Copy your total current monthly income from line 11....................................................................................                         Copy line 11 here →            $3,147.95

             Multiply by 12 (the number of months in a year).                                                                                                                                        X 12
   12b. The result is your annual income for this part of the form.                                                                                                                    12b.           $37,775.40

13. Calculate the median family income that applies to you. Follow these steps:
    Fill in the state in which you live.                                                 Virginia

    Fill in the number of people in your household.                                    2

    Fill in the median family income for your state and size of household....................................................................................................           13.           $79,412.00
    To find a list of applicable median income amounts, go online using the link specified in the separate
    instructions for this form. This list may also be available at the bankruptcy clerk's office.
14. How do the lines compare?
        ✔Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
   14a. ❑
          Go to Part 3. Do NOT fill out or file Official Form 122A-2.
   14b. ❑Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2. Go to Part
         3 and fill out Form 122A–2.




Official Form 122A-1                                                                            Chapter 7 Statement of Your Current Monthly Income                                                            page 2
Debtor 1
               Case  20-34020-KLP
                  Karen        Burgess
                                      Doc 1                         Filed
                                                                     Cairns
                                                                           09/30/20 Entered 09/30/20 18:50:37 Desc Main
Debtor 2             Micheal                Alan                   Document
                                                                     Cairns      Page 65 of 69    Case number (if known)
                     First Name              Middle Name               Last Name

Part 3: Sign Below

    By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

   ✘ /s/ Karen Burgess Cairns                                                                 ✘ /s/ Micheal Alan Cairns
       Signature of Debtor 1                                                                       Signature of Debtor 2

       Date 09/30/2020                                                                             Date 09/30/2020
              MM/ DD/ YYYY                                                                                MM/ DD/ YYYY

    If you checked line 14a, do NOT fill out or file Form 122A–2.
    If you checked line 14b, fill out Form 122A–2 and file it with this form.




Official Form 122A-1                                               Chapter 7 Statement of Your Current Monthly Income                        page 3
       Case 20-34020-KLP                     Doc 1        Filed 09/30/20 Entered 09/30/20 18:50:37                                   Desc Main
                                                         Document Page 66 of 69
                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                           EASTERN DISTRICT OF VIRGINIA
                                                                RICHMOND DIVISION

IN RE: Cairns, Karen Burgess                                                                 CASE NO
       Cairns, Micheal Alan
                                                                                             CHAPTER 7




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       09/30/2020              Signature                                 /s/ Karen Burgess Cairns
                                                                            Karen Burgess Cairns, Debtor


Date       09/30/2020              Signature                                  /s/ Micheal Alan Cairns
                                                                           Micheal Alan Cairns, Joint Debtor
Case 20-34020-KLP   Doc 1    Filed 09/30/20 Entered 09/30/20 18:50:37   Desc Main
                            Document Page 67 of 69

                                American Anesthesiology of
                                VA
                                1001 Sam Perry Blvd
                                Fredericksburg, VA 22401-0000



                                Amex
                                Correspondence/Bankruptcy
                                PO Box 981540
                                El Paso, TX 79998-1540



                                Bayview Financial Loan
                                Attn: Bankruptcy Dept 4425 Ponce de
                                Leon Blvd. 5th Floor
                                Coral Gables, FL 33146



                                Blue and Grey Emergency
                                4600 Spotsylvania Pkwy
                                Fredericksburg, VA 22408




                                Cbna
                                Attn: Centralized Bankruptcy
                                PO Box 790034
                                St Louis, MO 63179-0034



                                Comenity Bank/Peebles
                                Attn: Bankruptcy
                                PO Box 182125
                                Columbus, OH 43218



                                Comenitycapital/bjsclb
                                Attn: Bankruptcy Dept
                                PO Box 183003
                                Columbus, OH 43218



                                County Waste
                                7825 Parham Landing Road
                                West Point, VA 23181-0000
Case 20-34020-KLP   Doc 1    Filed 09/30/20 Entered 09/30/20 18:50:37   Desc Main
                            Document Page 68 of 69

                                I.c. System, Inc
                                Po Box 64378
                                Saint Paul, MN 55164




                                Mary Washington Healthcare
                                2300 Fall Hill Avenue Suite 314
                                Fredericksburg, VA 22401-0000




                                Navient
                                PO Box 9635
                                Wilkes Barre, PA 18773-9635




                                Navy FCU
                                Attn: Bankruptcy Dept
                                PO Box 3000
                                Merrifield, VA 22119-3000



                                Navy Federal
                                Attn: Bankruptcy
                                PO Box 3000
                                Merrifield, VA 22119



                                NPAS, Inc.
                                PO Box 99400
                                Louisville, KY 40269-0000




                                Brandy Leigh Preece
                                3713 Alberta Drive
                                Fredericksburg, VA 22408




                                Quest Diagnostics
                                PO Box 740880
                                Cincinnati, OH 45274-0880
Case 20-34020-KLP   Doc 1    Filed 09/30/20 Entered 09/30/20 18:50:37   Desc Main
                            Document Page 69 of 69

                                Spotsylvania Regional Medical
                                P.O. Box 74760
                                2.50004E+11
                                Cincinnati, OH 45274-0760



                                Syncb/PPC
                                Attn: Bankruptcy
                                PO Box 965060
                                Orlando, FL 32896-5060



                                Synchrony Bank/ JC Penneys
                                Attn: Bankruptcy PO B 965064
                                Orkando, FL 32896-5064




                                Toyota Financial Services
                                PO Box 5855
                                Carol Stream, IL 60197-5855




                                USAA Federal Savings Bank
                                PO Box 47504
                                San Antonio, TX 78265-0000
